EXHIBIT 10.2

EXECUTION VERSION

SECOND SECURITIES PURCHASE AGREEMENT

This Second Securities Purchase Agreement (this “Agreement”) is dated as of
March 28, 2018, by and among pSivida Corp., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder (the “Securities
Act”), and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. EW Healthcare Partners, L.P. and EW Healthcare Partners-A, L.P.
(collectively, the “EW Purchasers”) have agreed to purchase from the Company
8,606,324 Common Shares pursuant to the Securities Purchase Agreement by and
among the Company and each such EW Purchaser dated as of the date hereof (the
“Initial Securities Purchase Agreement”).

C. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
units (each a “Unit”) the dollar amount of such Units being purchased set forth
below such Purchaser’s name on the signature page of this Agreement (which
aggregate amount for all Purchasers together shall be $25,533,043.60), with each
Unit consisting of (i) one share of the Company’s common stock, par value $0.001
per share (each, a “Common Share” and collectively with all Common Shares
issuable hereunder, the “Purchased Shares”) and (ii) one warrant to purchase a
Common Share, the form of which is attached hereto as Exhibit A (each, a
“Warrant” and the Common Shares issuable upon the exercise of all Warrants
issuable hereunder shall be collectively referred to herein as the “Warrant
Shares” and, collectively with the Purchased Shares and the Warrants, the
“Securities”).

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Second Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the “Second
Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Purchased Shares and the Warrant Shares under the Securities Act.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions . In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Accountant” has the meaning set forth in Section 3.1(f).

“Additional Purchasers” has the meaning set forth in Section 2.1(a).



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

“Agreement” has the meaning set forth in the Preamble.

“Applicable Laws” has the meaning set forth in Section 3.1(u).

“ASX” means the Australian Securities Exchange.

“Authorizations” has the meaning set forth in Section 3.1(u).

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

“Change of Control Waivers” has the meaning set forth in Section 5.1(k).

“Closing” means the closing of the purchase and sale of the Units pursuant to
this Agreement.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, which shall be the third Trading Day after receipt
of Stockholder Approval, or such other date as the parties may agree.

“Code” has the meaning set forth in Section 3.1(dd).

“Commission” has the meaning set forth in the Recitals.

“Common Shares” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Shares may hereafter be
reclassified or changed into.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Hogan Lovells US LLP, with offices located at 1735
Market Street, 23rd Floor, Philadelphia, PA 19103.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Credit Agreement” means that certain Credit Agreement, dated as of even date
herewith, among the Company, SWK Funding LLC, as agent, sole lead arranger and
sole bookrunner, and the financial institutions party thereto from time to time
as lenders, in the form approved by the EW Purchasers, which approval shall not
be unreasonably withheld, conditioned or delayed.

“Debt Financing” means the transactions contemplated by the Credit Agreement.

“Disclosure Materials” has the meaning set forth in Section 3.1(a).

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“DTC” means the Depository Trust Company.

“EMA” means the European Medicines Agency.

“English Subsidiary” has the meaning set forth in Section 3.1(g).

“Environmental Laws” has the meaning set forth in Section 3.1(x).

“ERISA” has the meaning set forth in Section 3.1(dd).

“Evaluation Date” has the meaning set forth in Section 3.1(aa).

“EW Purchasers” has the meaning set forth in the Recitals.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“FDA” means the U.S. Food and Drug Administration.

“First Closing” means the closing of the transactions contemplated by the
Initial Securities Purchase Agreement.

“First Registration Rights Agreement” means the Registration Rights Agreement,
dated as of even date herewith, by and among the Company and each of the EW
Purchasers as contemplated by the Initial Securities Purchase Agreement.

“First Registration Statement” means a registration statement meeting the
requirements set forth in the First Registration Rights Agreement and covering
the resale by the applicable EW Purchasers of the Registrable Securities (as
defined in the First Registration Rights Agreement).

“Forward-Looking Statement” has the meaning set forth in Section 3.1(ee).

“GAAP” means U.S. generally accepted accounting principles, as applied on a
consistent basis.

“Icon” means Icon Bioscience, Inc., a Delaware corporation.

“Icon Acquisition” means the transactions contemplated by that certain Agreement
and Plan of Merger, dated as of even date herewith, by and among the Company,
Icon, Oculus Merger Sub, Inc., a Delaware corporation, and Stockholder
Representative Services LLC, a Colorado limited liability company.

 

3



--------------------------------------------------------------------------------

“Indemnified Person” has the meaning set forth in Section 4.5(b).

“Initial Investment” means the transactions contemplated by the Initial
Securities Purchase Agreement.

“Initial Purchase Price” means the consolidated closing bid price on the
Principal Trading Market immediately preceding the time of execution of the
Initial Securities Purchase Agreement, which shall be $1.10 per share.

“Initial Purchaser Designee” has the meaning set forth in Section 4.9(b).

“Initial Securities Purchase Agreement” has the meaning set forth in the
Recitals.

“Intellectual Property” has the meaning set forth in Section 3.1(w).

“Irrevocable Transfer Agent Instructions” means the form of transfer agent
instruction letter attached hereto as Exhibit C.

“Lock Up Period” has the meaning set forth in Section 4.10.

“Material Adverse Effect” has the meaning set forth in Section 3.1(g).

“Money Laundering Laws” has the meaning set forth in Section 3.1(ll).

“OFAC” has the meaning set forth in Section 3.1(mm).

“Off Balance Sheet Transaction” has the meaning set forth in Section 3.1(bb).

“Permit” has the meaning set forth in Section 3.1(t).

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Press Release” has the meaning set forth in Section 4.4.

“Principal Trading Market” means the Trading Market on which the Common Shares
are primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, is the Nasdaq Global Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchase Price” means an amount equal to the lower of (i) $1.265 (a fifteen
percent (15%) premium to the Initial Purchase Price), and (ii) a twenty percent
(20%) discount to the VWAP of the Common Shares on the Principal Trading Market
for the twenty (20) Trading Days immediately prior to the Closing Date;
provided, that in no event shall the Purchase Price be lower than $0.88 (a
twenty percent (20%) discount to the Initial Purchase Price).

 

4



--------------------------------------------------------------------------------

“Purchased Shares” has the meaning set forth in the Recitals.

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals and shall
include any Additional Purchasers.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Designee” has the meaning set forth in Section 4.9(a).

“Purchaser Party” has the meaning set forth in Section 4.5(a).

“Registration Statement” means a registration statement meeting the requirements
set forth in the Second Registration Rights Agreement and covering the resale by
the Purchasers of the Registrable Securities (as defined in the Second
Registration Rights Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Required Approvals” means (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Second
Registration Rights Agreement, (ii) filings required by applicable state
securities laws, if any, (iii) the filing of a Notice of Sale of Securities on
Form D with the Commission under Regulation D and any required notice filings
under applicable state law, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market and ASX for the issuance and sale
of the Securities and the listing of the Securities for trading or quotation, as
the case may be, thereon in the time and manner required thereby, (v) the
filings required in accordance with Section 4.4 of this Agreement,
(vi) Stockholder Approval, and (vii) those that have been made or obtained prior
to the date of this Agreement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 506” means Rule 506 of Regulation D promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

“Rule 506(d) Related Party” has the meaning set forth in Section 3.2(d).

“Sarbanes-Oxley Act” has the meaning set forth in Section 3.1(f).

“Second Registration Rights Agreement” has the meaning set forth in Recitals.

“SEC Reports” has the meaning set forth in Section 3.1(a).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

“Securities” has the meaning set forth in the Recitals.

“Securities Act” has the meaning set forth in the Recitals.

 

5



--------------------------------------------------------------------------------

“Stockholder Approval” means such approval as may be required by (i) the
applicable rules and regulations of the Nasdaq Stock Market (or any successor
entity) from the stockholders of the Company with respect to the transactions
contemplated by the Transaction Documents and the issuance of all of the
Securities thereunder in excess of 19.99% of the issued and outstanding Common
Stock on the date hereof, (ii) the applicable rules and regulations of the
Nasdaq Stock Market (or any successor entity) from the stockholders of the
Company with respect to a “change of control” under such rules, (iii) any other
applicable rule or regulation of the Nasdaq Stock Market (or any successor
entity) from the stockholders of the Company with respect to the transactions
contemplated by the Transaction Documents and the issuance of all of the
Securities thereunder, and (iv) the Company’s certificate of incorporation to
increase the number of authorized Common Shares thereunder.

“Stock Certificates” has the meaning set forth in Section 2.1(c).

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Securities purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)” in United States dollars and in
immediately available funds.

“Subsidiary” or “Subsidiaries” has the meaning set forth in Section 3.1(g).

“SWK Warrant” means the warrants to purchase Common Shares issued in connection
with the Debt Financing.

“Trading Day” means (i) a day on which the Common Shares are listed or quoted
and traded on its Principal Trading Market (other than the OTC Bulletin Board),
or (ii) if the Common Shares are not listed on a Trading Market (other than the
OTC Bulletin Board), a day on which the Common Shares are traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Shares are not quoted on any Trading Market, a day on which the Common
Shares are quoted in the over-the-counter market as reported in the “pink
sheets” by OTC Markets LLC (or any similar organization or agency succeeding to
its functions of reporting prices); provided, that in the event that the Common
Shares are not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

“Trading Market” means whichever of the Nasdaq Global Select Market, the Nasdaq
Global Market, the Nasdaq Capital Market or the OTC Bulletin Board on which the
Common Shares are listed or quoted for trading on the date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Second Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions and any other documents or agreements
explicitly contemplated hereunder and thereunder.

“Transfer Agent” means Computershare Trust Company, N.A., or any successor
transfer agent for the Company.

“Unit or Units” has the meaning set forth in the Recitals.

“Voting Rights Rule” has the meaning set forth in Section 4.9(a).

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Shares are then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Shares for
such date (or the nearest preceding date) on the

 

6



--------------------------------------------------------------------------------

Trading Market on which the Common Shares are then listed or quoted as reported
by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)); or (b) in all other cases, the fair market
value of a Common Share as determined by an independent appraiser selected in
good faith and mutually agreed upon between the Company and the Purchasers
holding a majority of the Purchased Shares and Warrant Shares, the fees and
expenses of which shall be paid by the Company.

“Warrant” and “Warrants” has the meaning set forth in the Recitals.

“Warrant Certificates” has the meaning set forth in Section 2.1(c).

“Warrant Shares” has the meaning set forth in the Recitals.

ARTICLE II

PURCHASE AND SALE

2.1 Closing.

(a) Amount. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, a Unit
consisting of (i) such number of Common Shares equal to the quotient resulting
from dividing (A) the Subscription Amount for such Purchaser by (B) the Purchase
Price, rounded down to the nearest whole Common Share and (ii) a Warrant to
purchase the same number of Common Shares as determined by the preceding clause
(i). Notwithstanding the foregoing, the EW Purchasers shall have the option,
without the consent of the Company, at any time prior to the Closing, to
allocate the purchase of up to fifty percent (50%) of the Units being issued and
sold to the EW Purchasers by the Company hereunder to one or more additional
accredited investors, as such term is defined in Rule 501 of Regulation D under
the Securities Act, that are reasonably acceptable to the Company, which
acceptance shall not be unreasonably withheld, conditioned or delayed (each, an
“Additional Purchaser”), provided that any Additional Purchaser shall execute
counterpart signature pages to this Agreement and the Second Registration Rights
Agreement and any such Additional Purchaser, will, upon delivery to the Company
of such signature pages, become parties to, and bound by, the Transaction
Agreements each to the same extent as if they had been Purchasers on the date
hereof and the “Aggregate Purchase Price (Subscription Amount)” of each EW
Purchaser as set forth on the signature pages hereto shall be proportionally
reduced by the total “Aggregate Purchase Price (Subscription Amount)” set forth
on the signature pages of any Additional Purchasers. For the avoidance of doubt,
any Units not allocated to Additional Purchasers shall be purchased by the EW
Purchasers at the Closing.

(b) Closing. The Closing of the purchase and sale of the Securities shall take
place at the offices of Reed Smith LLP, 599 Lexington Avenue, New York, NY 10022
on the Closing Date or at such other locations or remotely by facsimile
transmission or other electronic means as the parties may mutually agree.

(c) Form of Payment. On the Closing Date, each Purchaser shall wire its
Subscription Amount, in United States dollars and in immediately available
funds, to the account of the Company, in accordance with instructions delivered
to the Purchasers on or prior to the Closing Date. On the Closing Date, (i) the
Company shall deliver, in immediately available funds to the EW Purchasers, the
reimbursable expenses payable to the EW Purchasers pursuant to Section 6.1 of
this Agreement (which fees and expenses shall be set forth in instructions from
the Purchasers to the Company), and (ii) the Company shall (i) irrevocably
instruct the Transfer Agent to provide to each Purchaser one or more stock
certificates, free and clear of all restrictive and other legends (except as
expressly provided in

 

7



--------------------------------------------------------------------------------

Section 4.1(b) hereof), evidencing the number of Common Shares such Purchaser is
purchasing based upon such Purchaser’s Subscription Amount and the Purchase
Price (each, a “Stock Certificate”) and (ii) the Company shall provide to each
Purchaser a Warrant evidencing the Warrants such Purchaser is purchasing based
upon such Purchaser’s Subscription Amount and the Purchase Price (each, a
“Warrant Certificate”) within two (2) Trading Days after the Closing.

2.2 Closing Deliveries.

(a) On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to each Purchaser the following (the “Company Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) such Purchaser’s Warrant Certificate, duly executed by the Company;

(iii) the Second Registration Rights Agreement, duly executed by the Company;

(iv) a legal opinion of Company Counsel, dated as of the Closing Date in form
and substance reasonably satisfactory to the Purchasers, executed by such
counsel and addressed to the Purchasers;

(v) duly executed Irrevocable Transfer Agent Instructions, in substantially the
form attached hereto as Exhibit C, acknowledged in writing by the Transfer Agent
instructing the Transfer Agent to deliver such Purchaser’s Stock Certificate
within two (2) Trading Days;

(vi) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated the Closing Date, (a) certifying the resolutions adopted by
the Board of Directors approving the transactions contemplated by this Agreement
and the other Transaction Documents and the issuance of the Securities,
(b) certifying the current versions of the certificate of incorporation, as
amended, and by-laws of the Company and (c) certifying as to the signatures and
authority of Persons executing the Transaction Documents and related documents
on behalf of the Company, in the form attached hereto as Exhibit D;

(vii) a certificate, dated as of the Closing Date and signed by the Company’s
Chief Executive Officer certifying to the fulfillment of the conditions
specified in Section 5.1(b) and (e) of this Agreement, in the form attached
hereto as Exhibit E;

(viii) copies of the Change of Control Waivers, if any; and

(ix) such other information, certificates and documents as the Purchasers may
reasonably request.

(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) this Agreement, duly executed by each Purchaser;

(ii) its Subscription Amount, in United States dollars and in immediately
available funds, in the amount set forth as the “Purchase Price” indicated below
such Purchaser’s name on the applicable signature page hereto under the heading
“Aggregate Purchase Price (Subscription Amount)” by wire transfer to the
Company;

 

8



--------------------------------------------------------------------------------

(iii) the Second Registration Rights Agreement, duly executed by such Purchaser;
and

(iv) a fully completed and duly executed Accredited Investor Questionnaire,
reasonably satisfactory to the Company, in the form attached hereto as Exhibit
F.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company . The Company hereby
represents and warrants to, and agrees with the Purchasers that as of the date
of this Agreement, and on the Closing Date, unless such representation, warranty
or agreement specifies a different date or time as follows:

(a) SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”, and the SEC Reports, together with the Disclosure Schedules and the
Form 8-K required to be filed pursuant to Section 4.4, being collectively
referred to as the “Disclosure Materials”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective filing dates,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company does not have pending before the Commission any request
for confidential treatment of information or any comments from the Commission
which have not been resolved.

(b) Disclosure. All of the disclosure furnished by or on behalf of the Company
to the Purchasers, whether oral or written, regarding the Company and its
Subsidiaries, their businesses and the transactions contemplated by the
Transaction Documents, the Icon Acquisition and the Debt Financing, is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that no Purchaser
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2.

(c) Ineligible Issuer. The Company was not and is not an ineligible issuer as
defined in Rule 405 for purposes of Rule 144(i).

(d) Financial Information. The consolidated financial statements of the Company
included or incorporated by reference in the SEC Reports, together with the
related notes and schedules, present fairly, in all material respects, the
consolidated financial position of the Company and the Subsidiaries as of the
dates indicated and the consolidated results of operations, cash flows and
changes in stockholders’ equity of the Company for the periods specified and
have been prepared in compliance with the requirements of the Securities Act and
Exchange Act, as applicable, and in conformity with GAAP (except (i) for such
adjustments to accounting standards and practices as are noted therein or
(ii) in the case of unaudited interim financial statements, to the extent that
they may not include footnotes or may be condensed or summary statements) during
the periods involved; the other financial and statistical data with respect to
the Company and the Subsidiaries contained or incorporated by reference in the
SEC Reports, are accurately and fairly presented in all material respects and
prepared on a basis consistent with the financial statements and books and
records of the Company; there are no financial statements

 

9



--------------------------------------------------------------------------------

(historical or pro forma) that are required to be included or incorporated by
reference in the SEC Reports that are not included or incorporated by reference
as required; the Company and the Subsidiaries do not have any material
liabilities or obligations, direct or contingent (including any off balance
sheet obligations), not described in the SEC Reports which are required to be
described in the SEC Reports; and all disclosures contained or incorporated by
reference in the SEC Reports, if any, regarding “non-GAAP financial measures”
(as such term is defined by the rules and regulations of the Commission) comply
with Regulation G of the Exchange Act or Item 10 of Regulation S-K under the
Securities Act, to the extent applicable.

(e) Books and Records. The minute books of the Company and the Subsidiaries
contain records that are in all material respects accurate of all meetings and
other actions of its directors and stockholders for the five year period prior
to the Closing Date. The other books and records of the Company have in all
material respects been maintained in accordance with prudent business practices
and are accurate in all material respects.

(f) Independent Public Accountant. Deloitte & Touche LLP (the “Accountant”),
whose report on the consolidated financial statements of the Company is filed
with the Commission as part of the Company’s most recent Annual Report on Form
10-K filed with the Commission, are and, during the periods covered by their
report, were independent public accountants within the meaning of the Securities
Act and the Public Company Accounting Oversight Board (United States). To the
knowledge of the Company, with due inquiry, the Accountant is not in violation
of the auditor independence requirements of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) with respect to the Company.

(g) Organization. The Company and, except for pSiMedica Limited (the “English
Subsidiary”) any subsidiary that is a significant subsidiary (as such term is
defined in Rule 1-02 of Regulation S-X promulgated by the Commission) (each, a
“Subsidiary”, collectively, the “Subsidiaries”), are duly organized, validly
existing as a corporation and in good standing under the laws of their
respective jurisdictions of organization. The Company and, except for the
English Subsidiary, the Subsidiaries are duly licensed or qualified as a foreign
corporation for transaction of business and in good standing under the laws of
each other jurisdiction in which their respective ownership or lease of property
or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the SEC Reports, except where the failure to be so qualified or in
good standing or have such power or authority would not, individually or in the
aggregate, have a material adverse effect or would reasonably be expected to
have a material adverse effect on the assets, business, operations, earnings,
properties, condition (financial or otherwise), prospects, stockholders’ equity
or results of operations of the Company and such Subsidiaries taken as a whole,
or prevent the consummation of the transactions contemplated hereby (a “Material
Adverse Effect”). The English Subsidiary is properly incorporated and validly
existing under the laws of England. The English Subsidiary has the right, power
and authority to perform its business as currently conducted and as disclosed in
the SEC Reports and has taken any necessary corporate or other actions to
authorize the performance of its business as currently conducted and as
disclosed in the SEC Reports.

(h) Subsidiaries. The Company’s only Subsidiaries are set forth on Schedule
3.1(h). Except with respect to any liens imposed on the equity interests of the
Subsidiaries pursuant to the Credit Agreement, the Company owns directly or
indirectly, all of the equity interests of the Subsidiaries, free and clear of
any lien, charge, security interest, encumbrance, right of first refusal or
other restriction, and all the equity interests of the Subsidiaries are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights.

 

10



--------------------------------------------------------------------------------

(i) No Violation or Default. Neither the Company nor any Subsidiary is (i) in
violation of its charter or by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary is bound or to
which any of the property or assets of the Company or any Subsidiary is subject;
or (iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of each of clauses (ii) and (iii) above, for any such
violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Company, no other party under any material contract or other agreement to
which it or any Subsidiary is a party is in default in any respect thereunder
where such default would reasonably be expected to have a Material Adverse
Effect.

(j) No Material Adverse Effect. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the SEC
Reports, there has not been (i) any Material Adverse Effect, (ii) any
transaction that is material to the Company and the Subsidiaries taken as a
whole, except for the Icon Acquisition and the transactions contemplated by the
Initial Securities Purchase Agreement and the Credit Agreement, (iii) any
obligation or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company or the Subsidiaries that is material to
the Company and the Subsidiaries taken as a whole, except for the Icon
Acquisition and the transactions contemplated by the Credit Agreement, (iv) any
material change in the capital stock (other than (A) the grant of equity
incentives under the Company’s existing stock option plans or other equity
incentive plans approved by the Company’s stockholders or as inducement grants,
(B) changes in the number of outstanding Common Shares of the Company due to the
issuance of shares upon the exercise or conversion of securities exercisable
for, or convertible into, Common Shares outstanding on the date hereof, (C) as a
result of the Securities issued under this Agreement, the Initial Securities
Purchase Agreement and the SWK Warrant, (D) any repurchases of capital stock of
the Company, (E) as described in a proxy statement filed on Schedule 14A or a
Registration Statement on Form S-4, or (F) as has been publicly announced or
disclosed) or outstanding long-term indebtedness of the Company or the
Subsidiaries or (v) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company or any Subsidiary, other than in each
case above in the ordinary course of business or as otherwise disclosed in the
SEC Reports.

(k) Capitalization. The authorized, issued and outstanding share capital of the
Company is as set forth on Schedule 3.1(k). The outstanding shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid, and non-assessable and were issued in compliance with all federal and
state securities laws. None of the outstanding shares of capital stock of the
Company was issued in violation of the preemptive or other similar rights of any
security holder of the Company. Except as a result of (i) the purchase and sale
of the Securities under this Agreement, (ii) the purchase and sale of the
Securities under the Initial Securities Purchase Agreement, and (iii) the
issuance of the SWK Warrant, and except as set forth in the SEC Reports, there
are no outstanding options, warrants, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any Common Shares, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional Common Shares. The issuance and sale of the
Securities will not obligate the Company to issue Common Shares or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. There are no stockholders
agreements, voting agreements or other agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.

 

11



--------------------------------------------------------------------------------

(l) Authorization; Enforceability. The Company has full legal right, power and
authority to enter into the Transaction Documents and perform the transactions
contemplated hereby. The Transaction Documents have been duly authorized,
executed and delivered by the Company and each is a legal, valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) insofar
as indemnification and contribution provisions may be limited by applicable law.

(m) Authorization of Securities. The Securities, when issued and delivered
pursuant to this Agreement against payment therefor as provided herein, will be
duly and validly authorized and issued and fully paid and non-assessable, free
and clear of any pledge, lien, encumbrance, security interest or other claim
(other than any pledge, lien, encumbrance, securities interest or other claim
arising from an act or omission of a Purchaser), including any statutory or
contractual preemptive rights, resale rights, rights of first refusal or other
similar rights.

(n) No Consents Required. No consent, waiver, approval, authorization, order,
registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority, including the Nasdaq or ASX, or any other
Person, including the Company’s stockholders, is required for the execution,
delivery and performance by the Company of the Transaction Agreements, and the
issuance and sale by the Company of the Securities as contemplated hereby, other
than the Required Approvals. The Company has filed the Listing of Additional
Shares Notification with the Principal Trading Market and will, as soon as is
reasonably practicable following the execution of this Agreement, but within any
proscribed time periods set forth in or otherwise required by the rules and
regulations of the ASX, lodge an Appendix 3B with ASX, regarding the Securities
to be issued pursuant to this Agreement.

(o) No Preferential Rights. (i) No Person, as such term is defined in Rule 1-02
of Regulation S-X promulgated under the Securities Act, has the right,
contractual or otherwise, to cause the Company to issue or sell to such Person
any Common Shares or other securities of the Company (other than upon the
exercise of options or warrants to purchase Common Shares or settlement of
restricted stock units into shares of Common Shares or upon the exercise of
options or settlement of restricted stock units that may be granted from time to
time under the Company’s equity incentive plans or otherwise approved by the
Board of Directors or an authorized committee thereof prior to the date hereof),
(ii) no Person has any preemptive rights, rights of first refusal, or any other
rights (whether pursuant to a “poison pill” provision or otherwise) to purchase
any Common Shares or shares of any other capital stock or other securities of
the Company from the Company that have not been duly waived with respect to the
offering contemplated hereby, (iii) no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Securities offered hereunder, and (iv) no Person has the
right, contractual or otherwise, to require the Company to register under the
Securities Act any Common Shares or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement as a result of the filing or effectiveness of the
Registration Statement or the sale of the Securities as contemplated thereby or
otherwise, other than the EW Purchasers party to the Initial Securities Purchase
Agreement and SWK pursuant to the SWK Warrant.

 

12



--------------------------------------------------------------------------------

(p) No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Securities, nor the consummation of any of the
transactions contemplated in the Transaction Documents, nor the compliance by
the Company with the terms and provisions of the Transaction Documents will
conflict with, or will result in a breach of, any of the terms and provisions
of, or has constituted or will constitute a default under, or has resulted in or
will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of the Company pursuant to the terms of any contract
or other agreement to which the Company may be bound or to which any of the
property or assets of the Company is subject, except (i) such conflicts,
breaches or defaults as may have been waived and (ii) such conflicts, breaches
and defaults that would not reasonably be expected to have a Material Adverse
Effect; nor will such action result (x) in any violation of the provisions of
the organizational or governing documents of the Company, or (y) in any
violation of the provisions of any statute or any order, rule or regulation
applicable to the Company or of any court or of any federal, state or other
regulatory authority or other government body having jurisdiction over the
Company, except where such violation would not reasonably be expected to have a
Material Adverse Effect.

(q) No Material Defaults. Neither the Company nor any Subsidiary has defaulted
on any installment on indebtedness for borrowed money or on any rental on one or
more long-term leases, which defaults, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The Company has not
filed a report pursuant to Section 13(a) or 15(d) of the Exchange Act since the
filing of its last Annual Report on Form 10-K, indicating that it (i) has failed
to pay any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

(r) Enforceability of Agreements. To the knowledge of the Company, all
agreements between the Company and third parties expressly referenced in the
Disclosure Materials, other than such agreements that have expired by their
terms or whose termination is disclosed in Disclosure Materials, are legal,
valid and binding obligations of the Company enforceable in accordance with
their respective terms, except to the extent that (i) enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles and
(ii) the indemnification provisions of certain agreements may be limited by
federal or state securities laws or public policy considerations in respect
thereof, and except for any unenforceability that, individually or in the
aggregate, would not unreasonably be expected to have a Material Adverse Effect.

(s) No Litigation. There are no legal, governmental or regulatory Proceedings
pending, nor, to the Company’s knowledge, any legal, governmental or regulatory
investigations, to which the Company or a Subsidiary is a party or to which any
property of the Company or any Subsidiary is the subject that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse Effect
or materially and adversely affect the ability of the Company to perform its
obligations under the Transaction Agreements; to the Company’s knowledge, no
such actions, suits or Proceedings are threatened or contemplated by any
governmental or regulatory authority or threatened by others that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect, except as disclosed in the SEC Reports; and (i) there are no current or
pending legal, governmental or regulatory investigations, actions, suits or
Proceedings that are required under the Securities Act to be described in the
Disclosure Materials that are not described in the Disclosure Materials; and
(ii) there are no contracts or other documents that are required under the
Securities Act or Exchange Act to be filed as exhibits to the SEC Reports that
are not so filed.

(t) Licenses and Permits. The Company and the Subsidiaries possess or have
obtained, all licenses, certificates, consents, orders, approvals, permits and
other authorizations issued by, and have made all declarations and filings with,
the appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective

 

13



--------------------------------------------------------------------------------

properties or the conduct of their respective businesses as described in the SEC
Reports (the “Permits”), except where the failure to possess, obtain or make the
same would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. Neither the Company nor any Subsidiary have received
written notice of any Proceeding relating to revocation or modification of any
such Permit or has any reason to believe that such Permit will not be renewed in
the ordinary course, except where the failure to obtain any such renewal would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(u) Compliance with Applicable Laws. The Company and the Subsidiaries: (i) are
in compliance with all statutes, rules and regulations applicable to the
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product under development, manufactured or distributed by the
Company or the Subsidiaries (“Applicable Laws”), except where such noncompliance
would not reasonably be expected to have a Material Adverse Effect, (ii) have
not received any Form 483 from the FDA, notice of adverse finding, warning
letter, or other written correspondence or notice from the FDA, the EMA, or any
other federal, state, local or foreign governmental or regulatory authority
alleging or asserting material noncompliance with any Applicable Laws or any
licenses, certificates, approvals, clearances, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”), that would, individually or in the aggregate, result in a
Material Adverse Effect; (iii) possess all material Authorizations and such
Authorizations are valid and in full force and effect and neither the Company
nor the Subsidiaries is in violation of any term of any such Authorizations
except where such nonpossession, failure or noncompliance would not reasonably
be expected to have a Material Adverse Effect; (iv) have not received written
notice of any claim, action, suit, Proceeding, hearing, enforcement,
investigation, arbitration or other action from the FDA, the EMA, or any other
federal, state, local or foreign governmental or regulatory authority or third
party alleging that any Company product, operation or activity is in violation
of any Applicable Laws or Authorizations which noncompliance would reasonably be
expected to have a Material Adverse Effect and has no knowledge that the FDA,
the EMA, or any other federal, state, local or foreign governmental or
regulatory authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or Proceeding against the Company;
(v) have not received written notice that the FDA, EMA, or any other federal,
state, local or foreign governmental or regulatory authority has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
material Authorizations that would reasonably be expected to have a Material
Adverse Effect and has no knowledge that the FDA, EMA, or any other federal,
state, local or foreign governmental or regulatory authority is considering such
action; and (vi) have filed, obtained, maintained or submitted all reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
except where the failure to file, obtain, maintain or submit such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments would not result in a Material Adverse Effect, and
that all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were materially complete and correct
on the date filed (or were corrected or supplemented by a subsequent submission)
except such incompletions and incorrections as would not reasonably be expected
to result in a Material Adverse Effect.

(v) Title to Real and Personal Property. The Company and the Subsidiaries have
good and valid title in fee simple to all items of real property and good and
valid title to all personal property described in the SEC Reports as being owned
by them that are material to the businesses of the Company or such Subsidiary,
in each case free and clear of all liens, encumbrances and claims, except those
that (i) do not materially interfere with the use made and proposed to be made
of such property by the Company and the Subsidiaries or (ii) would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. To the knowledge of the Company, any real property described in
the SEC Reports as being leased by the Company and the Subsidiaries is held by
them under

 

14



--------------------------------------------------------------------------------

valid, existing and enforceable leases, except those that (A) do not materially
interfere with the use made or proposed to be made of such property by the
Company or the Subsidiaries or (B) would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect.

(w) Intellectual Property. The Company and the Subsidiaries own or possess
adequate enforceable rights to use all patents, patent applications, trademarks
(both registered and unregistered), service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) (collectively, the
“Intellectual Property”), necessary for the conduct of their respective
businesses as conducted as of the date hereof, except to the extent that the
failure to own or possess adequate rights to use such Intellectual Property
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; the Company and the Subsidiaries have not received any
written notice of any claim of infringement or conflict that asserted
Intellectual Property rights of others, which infringement or conflict would
reasonably be expected to result in a Material Adverse Effect; there are no
pending, or to the knowledge of the Company, threatened judicial Proceedings or
interference proceedings against the Company or its Subsidiaries challenging the
Company’s or any of its Subsidiary’s rights in or to or the validity of the
scope of any of the Company’s or any Subsidiary’s patents, patent applications
or proprietary information; to the knowledge of the Company, no other entity or
individual has any right or claim in any of the Company’s or any of its
Subsidiary’s patents, patent applications or any patent to be issued therefrom
by virtue of any contract, license or other agreement entered into between such
entity or individual and the Company or any Subsidiary or by any non-contractual
obligation, other than by written licenses granted by the Company or any
Subsidiary; the Company and the Subsidiaries have not received any written
notice of any claim challenging the rights of the Company or its Subsidiaries in
or to any Intellectual Property owned, licensed or optioned by the Company or
any Subsidiary which claim would reasonably be expected to result in a Material
Adverse Effect.

(x) Environmental Laws. The Company and the Subsidiaries (i) are in compliance
with any and all applicable federal, state, local and foreign laws, rules,
regulations, decisions and orders relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (collectively, “Environmental Laws”); (ii) have received and are
in compliance with all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses as
described in the SEC Reports; and (iii) have not received notice of any actual
or potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except, in the case of any of clauses (i), (ii) or (iii) above, for any such
failure to comply or failure to receive required permits, licenses, other
approvals or liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(y) Insurance. The Company and the Subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as the Company and the
Subsidiaries reasonably believe are adequate for the conduct of their business
and as is customary for companies of similar size engaged in similar businesses
in similar industries. The Company has no reason to believe that it or any of
its Subsidiaries will not be able (i) to renew its existing insurance coverage
as and when such policies expire or (ii) to obtain comparable coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted and at a cost that would not result in a Material Adverse
Effect. Neither of the Company nor any of its Subsidiaries has been denied any
insurance coverage which it has sought or for which it has applied.

 

15



--------------------------------------------------------------------------------

(z) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply with any applicable provisions
of the Sarbanes-Oxley Act and the rules and regulations promulgated thereunder.
Each of the principal executive officer and the principal financial officer of
the Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission during the past
12 months. For purposes of the preceding sentence, “principal executive officer”
and “principal financial officer” shall have the meanings given to such terms in
the Exchange Act Rules 13a-15 and 15d-15.

(aa) Disclosure Controls. The Company maintains systems of internal accounting
controls designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company is not aware of any
material weaknesses in its internal control over financial reporting. Since the
date of the latest audited financial statements of the Company included in its
Annual Report on Form 10-K, there has been no change in the Company’s internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15 and 15d-15) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company and the Subsidiaries is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q,
as the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of a
date within 90 days prior to the filing date of the Form 10-K for the fiscal
year most recently ended (such date, the “Evaluation Date”). The Company
presented in its Form 10-K for the fiscal year most recently ended the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the most recent
Evaluation Date. Since the most recent Evaluation Date, there have been no
significant changes in the Company’s internal controls (as such term is defined
in Item 307(b) of Regulation S-K under the Securities Act) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal controls. The Company’s “internal controls over financial reporting”
and “disclosure controls and procedures” are effective.

(bb) Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its Affiliates and any unconsolidated entity, including,
but not limited to, any structured finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that could reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), required to be described in the SEC
Reports which have not been described as required.

(cc) Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any Subsidiary exists or, to the knowledge of the Company, is
threatened that would reasonably be expected to result in a Material Adverse
Effect.

 

16



--------------------------------------------------------------------------------

(dd) ERISA. To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its Affiliates for employees or former
employees of the Company and the Subsidiaries has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”); no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred which would result in a material liability to the Company
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption; and for each such plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code has been
incurred, whether or not waived, and the fair market value of the assets of each
such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.

(ee) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward-Looking Statement”) contained in the SEC Reports has been made
or reaffirmed without a reasonable basis or has been disclosed other than in
good faith. The Forward-Looking Statements made in the Company’s Annual Report
on Form 10-K for the fiscal year most recently ended (i) except for any
Forward-Looking Statement included in any financial statements and notes
thereto, are within the coverage of the safe harbor for forward looking
statements set forth in Section 27A of the Securities Act, Rule 175(b) under the
Securities Act or Rule 3b-6 under the Exchange Act, as applicable, (ii) were
made by the Company with a reasonable basis and in good faith and reflect the
Company’s good faith commercially reasonable best estimate of the matters
described therein as of the respective dates on which such statements were made,
and (iii) have been prepared in accordance with Item 10 of Regulation S-K under
the Securities Act.

(ff) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

(gg) Broker/Dealer Relationships. Neither the Company nor any Subsidiary or any
related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
set forth in the FINRA Manual).

(hh) Fees. No Person will have, as a result of the transactions contemplated by
this Agreement, any valid right, interest or claim against or upon the Company
for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of the Company with
respect to the offer and sale of the Securities.

(ii) Investment Company. Neither the Company nor any Subsidiary is or, after
giving effect to the offering and sale of the Securities pursuant to this
Agreement and the Common Shares pursuant to the Initial Securities Purchase
Agreement, will be an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

(jj) Taxes. The Company and the Subsidiaries have filed all federal, state,
local and foreign tax returns that have been required to be filed and paid all
taxes shown thereon through the date hereof, to the extent that such taxes have
become due and are not being contested in good faith, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect. No
tax deficiency has been determined adversely to the Company or any Subsidiary
which has had, or would

 

17



--------------------------------------------------------------------------------

reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Company has no knowledge of any federal, state or other
governmental tax deficiency, penalty or assessment which has been or might be
asserted or threatened against it which could have a Material Adverse Effect.

(kk) No Improper Practices. (i) Neither the Company nor the Subsidiaries, nor to
the Company’s knowledge, any of their respective executive officers has, in the
past five years, made any unlawful contributions to any candidate for any
political office (or failed fully to disclose any contribution in violation of
law) or made any contribution or other payment to any official of, or candidate
for, any federal, state, municipal, or foreign office or other Person charged
with similar public or quasi-public duty in violation of any law or of the
character required to be disclosed in the SEC Reports; (ii) no relationship,
direct or indirect, exists between or among the Company or, to the Company’s
knowledge, the Subsidiaries or any Affiliate of any of them, on the one hand,
and the directors, officers and stockholders of the Company or, to the Company’s
knowledge, the Subsidiaries, on the other hand, that is required by the
Securities Act to be described in the SEC Reports that is not so described;
(iii) there are no material outstanding loans or advances or material guarantees
of indebtedness by the Company or, to the Company’s knowledge, the Subsidiaries
to or for the benefit of any of their respective officers or directors or any of
the members of the families of any of them; (iv) the Company has not offered, or
caused any placement agent to offer, Common Shares to any Person with the intent
to influence unlawfully (A) a customer or supplier of the Company or the
Subsidiaries to alter the customer’s or supplier’s level or type of business
with the Company or the Subsidiaries or (B) a trade journalist or publication to
write or publish favorable information about the Company or the Subsidiaries or
any of their respective products or services, and, (v) neither the Company nor
the Subsidiaries nor, to the Company’s knowledge, any employee or agent of the
Company or the Subsidiaries has made any payment of funds of the Company or the
Subsidiaries or received or retained any funds in violation of any law, rule or
regulation (including, without limitation, the Foreign Corrupt Practices Act of
1977), which payment, receipt or retention of funds is of a character required
to be disclosed in the SEC Reports.

(ll) Operations. The operations of the Company and the Subsidiaries are and have
been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or the Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
Proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

(mm) OFAC. Neither the Company nor any of its Subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any of its Subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of this offering, or lend, contribute or otherwise
make available such proceeds to any of its subsidiaries or any joint venture
partner or other Person or entity, for the purpose of financing the activities
of any Person currently subject to any U.S. sanctions administered by OFAC.

(nn) U.S. Real Property Holdings Corporation. The Company is not and has never
been a U.S. real property holding corporation, within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.

 

18



--------------------------------------------------------------------------------

(oo) Compliance Program. The Company has established and administers a
compliance program applicable to the Company, to assist the Company and the
directors, officers and employees of the Company in complying with applicable
regulatory guidelines (including, without limitation, those administered by the
FDA, the EMA, and any other foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the FDA
or EMA); except where such noncompliance would not reasonably be expected to
have a Material Adverse Effect.

(pp) Clinical Studies. All animal and other preclinical studies and clinical
trials currently being conducted by the Company or on behalf of the Company are,
to the Company’s knowledge, being conducted in all material respects in
compliance with all Applicable Laws and in accordance with experimental
protocols, procedures and controls generally used by qualified experts in the
preclinical study and clinical trials of new drugs and biologics as applied to
comparable products to those being developed by the Company, and to the
Company’s knowledge there are no other clinical trials or preclinical studies,
the results of which reasonably call into question the clinical trial or
preclinical study results described or referred to in the SEC Reports when
viewed in the context in which such results are described, except such results
as would not reasonably be expected to result in a Material Adverse Effect; and
the Company has not received any written notices or correspondence from the FDA,
the EMA, or any other domestic or foreign governmental agency requiring the
termination or suspension of any preclinical studies or clinical trials
conducted by or on behalf of the Company that are described in the SEC Reports
or the results of which are referred to in the SEC Reports.

(qq) No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising as such terms are defined in
Regulation D.

(rr) Compliance with Rule 506. None of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale is disqualified from relying on Rule 506 for any of the reasons stated
in Rule 506(d) in connection with the issuance and sale of the Securities to the
Purchasers pursuant to this Agreement. The Company has exercised reasonable
care, including without limitation, conducting a factual inquiry that is
appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) exists, but has assumed the accuracy of the
Purchasers’ representations and warranties. The Company has furnished to each
Purchaser, a reasonable time prior to the date hereof, a description in writing
of any matters that would have triggered disqualification under Rule 506(d), in
compliance with the disclosure requirements of Rule 506(e). The Company has
exercised reasonable care, including without limitation, conducting a factual
inquiry that is appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) would have existed and whether any disclosure
is required to be made to the Purchasers under Rule 506(e). Any outstanding
securities of the Company (of any kind or nature) that were issued in reliance
on Rule 506 have been issued in compliance with Rule 506(d) and (e) and no party
has any reasonable basis for challenging any such reliance on Rule 506 in
connection therewith.

(ss) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Principal Trading
Market or the ASX.

 

19



--------------------------------------------------------------------------------

(tt) Certain Market Activities. Neither the Company, nor any Subsidiary, nor any
of their respective directors, officers or controlling Persons has taken,
directly or indirectly, any action designed, or that has constituted or would
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Securities.

(uu) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate or articles of incorporation, or federal or
state law that is or could become applicable to the Purchasers as a result of
the Purchasers and the Company fulfilling their obligations or exercising their
rights under this Agreement, including without limitation as a result of the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities. The execution, delivery and performance by the Company of the
Transaction Agreements, and the issuance and sale by the Company of the
Securities as contemplated hereby will not result in a change of control or the
acceleration of any vesting or other rights or obligations under any agreement,
contract, commitment, understanding or other arrangement between the Company or
any Subsidiary and any other Person (including any benefit plans), other than as
may have been waived pursuant to the Change of Control Waivers.

(vv) Listing and Maintenance Requirements. The Common Shares were registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to the knowledge of the Company, is likely
to have the effect of, terminating the registration of the Common Shares under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not
received notice from the Principal Trading Market to the effect that the Company
is not in compliance with the listing or maintenance requirements of the
Principal Trading Market. The Company is, and has no reason to believe that it
will not upon issuance of the Securities and for the foreseeable future continue
to be, in compliance with all such listing and maintenance requirements. Subject
to the receipt of Stockholder Approval, the issuance of the Securities hereunder
does not contravene the rules of the Principal Trading Market or the ASX.

(ww) Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities for working capital purposes and to fund the launch of the Company’s
product candidates and products, including, but not limited to, any product
candidates and products acquired in the Icon Acquisition.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby,
severally and not jointly, represents and warrants to, and agrees with the
Company that as of the date of this Agreement and as of the Closing Date, unless
such representation, warranty or agreement specifies a different date or time as
follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement by such Purchaser and performance by such
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or, if such Purchaser is not a
corporation, such partnership, limited liability company or other applicable
similar action, on the part of such Purchaser. Each Transaction Document to
which it is a party has been duly executed by such Purchaser, and when delivered
by such Purchaser in accordance with the terms hereof,

 

20



--------------------------------------------------------------------------------

will constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b) No Conflicts. The execution, delivery and performance by such Purchaser of
the Transaction Documents and the consummation by such Purchaser of the
transactions contemplated hereby and thereby will not result in a violation of
the organizational documents of such Purchaser.

(c) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to, or for distributing or reselling
such Securities or any part thereof in violation of the Securities Act or any
applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right, subject to the
provisions of this Agreement and the Second Registration Rights Agreement, at
all times to sell or otherwise dispose of all or any part of such Securities
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities laws. Such Purchaser is acquiring the Securities
hereunder in the ordinary course of its business. Such Purchaser does not
presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the
Securities (or any securities which are derivatives thereof) to or through any
Person or entity; such Purchaser is not a registered broker-dealer under
Section 15 of the Exchange Act.

(d) Purchaser Status. Such Purchaser is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act. Such Purchaser hereby represents that
neither it nor any of its Rule 506(d) Related Parties is a “bad actor” within
the meaning of Rule 506(d) promulgated under the Securities Act. For purposes of
this Agreement, “Rule 506(d) Related Party” shall mean a Person or entity
covered by the “Bad Actor disqualification” provision of Rule 506(d) of the
Securities Act.

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

(f) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters such that it is capable of evaluating the merits
and risks of the prospective investment in the Securities. Such Purchaser is
able to bear the economic risk of an investment in the Securities and is able to
afford a complete loss of such investment.

(g) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents.

 

21



--------------------------------------------------------------------------------

(h) Independent Investment Decision. Such Purchaser understands that nothing in
this Agreement or any other materials presented by or on behalf of the Company
to the Purchaser in connection with the purchase of the Securities constitutes
legal, tax, accounting or investment advice. Such Purchaser has consulted such
legal, tax, accounting and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Securities.

(i) Reliance on Exemptions. Such Purchaser understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

(j) Regulation M. Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Shares and
other activities with respect to the Common Shares by the Purchasers.

(k) Residency. Such Purchaser’s residence (if an individual) or offices in which
its investment decision with respect to the Securities was made (if an entity)
are located at the address immediately below such Purchaser’s name on its
signature page hereto.

(l) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company for any brokers or finders commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Except as specifically provided for elsewhere in this
Article IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) pursuant to Rule 144 (provided that the Purchaser provides the Company
with reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule)
or (iv) in connection with a bona fide pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company and the Transfer Agent, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.

 

22



--------------------------------------------------------------------------------

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED OR
ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure. Each Purchaser acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Securities or for any agreement, understanding
or arrangement between any Purchaser and its pledgee or secured party. At the
applicable Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder. Each Purchaser acknowledges and agrees that, except as otherwise
provided in Section 4.1(c), any Securities subject to a pledge or security
interest as contemplated by this Section 4.1(b) shall continue to bear the
legend set forth in this Section 4.1(b) and be subject to the restrictions on
transfer set forth in Section 4.1(a). Notwithstanding any provision in this
Agreement to the contrary, each Purchaser shall comply with the Company’s
Securities Trading Policy to the extent that such policy is applicable to such
Purchaser by its terms with respect to the prohibition under such policy on
holding any securities of the Company in a margin account or otherwise pledging
securities of the Company as collateral for a loan during any period of time
that a Purchaser Designee is a member of the Board of Directors.

(c) Removal of Legends.

(i) The legend set forth in Section 4.1(b) above shall be removed and the
Company shall issue a certificate without such legend or any other legend to the
holder of the applicable Securities upon which it is stamped or issue to such
holder by electronic delivery at the applicable balance account at the DTC, if
(i) such Securities are registered for resale under the Securities Act pursuant
to an effective registration statement , (ii) such Securities are sold or
transferred pursuant to and in compliance with Rule 144, or (iii) such
Securities are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such

 

23



--------------------------------------------------------------------------------

securities and without volume or manner-of-sale restrictions and are not being
held by an Affiliate of the Company. Following the earlier of (i) the effective
date of a Registration Statement or (ii) Rule 144 becoming available for the
resale of the Securities, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Securities and without volume or manner-of-sale restrictions and the
Securities are not held by an Affiliate of the Company, the Company shall cause
Company Counsel to issue to the Transfer Agent the legal opinion referred to in
the Irrevocable Transfer Agent Instructions. Any fees (with respect to the
Transfer Agent, Company Counsel or otherwise) associated with the issuance of
such opinion or the removal of such legend shall be borne by the
Company. Following the date on which a Registration Statement is first declared
effective by the Commission, or at such earlier time as a legend is no longer
required for certain Securities in accordance with this Agreement, the Company
will no later than two (2) Trading Days following the delivery by a Purchaser to
the Company (with notice to the Company) of a legended certificate representing
Securities (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer), and an
opinion of counsel to the extent required by Section 4.1(a), deliver or cause to
be delivered to such Purchaser a certificate representing such Securities that
is free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4.1(c). Certificates for
Securities subject to legend removal hereunder may be transmitted by the
Transfer Agent to the Purchasers by crediting the account of the Purchaser’s
prime broker with DTC as directed by such Purchaser.

(ii) The Company agrees that following such time as the legend is no longer
required in accordance with this Agreement, it will, no later than two
(2) Trading Days following the delivery by a Purchaser to the Transfer Agent of
a (i) certificate representing Securities issued with a restrictive legend if
such Securities are certificated, or (ii) written notice requesting the removal
of any restrictive legend from the entry in the applicable balance account
evidencing such Securities, as the case may be, deliver or cause to be delivered
to such Purchaser such Securities, free from all restrictive and other legends,
by crediting the account of the Purchaser’s prime broker with DTC System as
directed by such Purchaser. The Company may not make any notation on its records
or give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Article IV.

(d) Irrevocable Transfer Agent Instructions. The Company shall issue the
Irrevocable Transfer Agent Instructions to the Transfer Agent. The Company
represents and warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 4.1(d) (or instructions that are
consistent therewith) will be given by the Company to the Transfer Agent in
connection with this Agreement, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents and applicable
law. The Company acknowledges that a breach by it of its obligations under this
Section 4.1(d) may cause irreparable harm to a Purchaser. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 4.1(d) may be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 4.1(d),
that a Purchaser shall be entitled, in addition to all other available remedies,
to an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.

(e) Transfer to Affiliates. Notwithstanding any other provision of this Article
IV to the contrary, no registration statement or opinion of counsel shall be
required for a transfer of the Securities by a Purchaser to an Affiliate of such
Purchaser so long as the transferee of such Securities is an “accredited
investor” and agrees to be subject to the terms hereof to the same extent as
transferor in its capacity as a Purchaser herein.

 

24



--------------------------------------------------------------------------------

4.2 Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144, until such time as no Purchaser holds Securities, the
Company shall timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. During such twelve
(12) month period, if the Company is not required to file reports pursuant to
the Exchange Act, it will prepare and furnish to the Purchasers and make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Securities under Rule 144.

4.3 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

4.4 Securities Laws Disclosure; Publicity. By 9:00 A.M., New York City time, on
the Trading Day immediately following the date hereof, the Company shall issue a
press release (the “Press Release”), reasonably acceptable to the Purchasers,
disclosing all material terms of the transactions contemplated hereby. On or
before 9:00 A.M., New York City time, on the second Trading Day immediately
following the execution of this Agreement, the Company will file a Current
Report on Form 8-K with the Commission describing the terms of the Transaction
Documents, the Icon Acquisition and the Debt Financing (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
(including, without limitation, this Agreement and the Second Registration
Rights Agreement)). Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser or an Affiliate of any Purchaser, or
include the name of any Purchaser or an Affiliate of any Purchaser in any press
release or filing with the Commission (other than the Registration Statement) or
any regulatory agency or Trading Market, without the prior written consent of
such Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed, except (i) as required by federal securities law or the rules or
regulations of the Trading Market, including in connection with (A) any
registration statement contemplated by the Second Registration Rights Agreement
and (B) the filing of final Transaction Documents (including signature pages
thereto) with the Commission and (ii) to the extent such disclosure is required
by law, request of the Staff of the Commission or Trading Market regulations, in
which case the Company shall provide the Purchasers with two days prior written
notice, if permitted under applicable law or the rules or regulation of the
Trading Market of such disclosure permitted under this subclause (ii). From and
after the issuance of the Press Release, no Purchaser shall be in possession of
any material, non-public information received from the Company, any Subsidiary
or any of their respective officers, directors, employees or agents, that is not
disclosed in the Press Release unless a Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. Each
Purchaser, severally and not jointly with the other Purchasers covenants that
until such time as the transactions contemplated by this Agreement are required
to be publicly disclosed by the Company as described in this Section 4.4, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).

4.5 Indemnification of Purchasers.

(a) Subject to the provisions of this Section 4.5, the Company will indemnify
and hold each Purchaser and its directors, officers, stockholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding

 

25



--------------------------------------------------------------------------------

a lack of such title or any other title), each Person who controls such
Purchaser (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), and the directors, officers, stockholders, agents,
members, partners or employees (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title) of such controlling Persons (each, a “Purchaser
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against a Purchaser in any
capacity, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser (including any derivative
action brought by any stockholder on behalf of the Company), with respect to any
of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of such Purchaser’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser may have with any such stockholder or any violations by the
Purchaser of state or federal securities laws or any conduct by such Purchaser
which constitutes fraud, gross negligence, willful misconduct or malfeasance).

(b) Promptly after receipt by any Purchaser Party (the “Indemnified Person”) of
notice of any action, Proceeding or investigation in respect of which indemnity
may be sought pursuant to this Section 4.5, such Indemnified Person shall
promptly notify the Company in writing and the Company shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnified Person, and shall assume the payment of all reasonable fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder,
except to the extent that the Company is actually and materially prejudiced by
such failure to notify. In any such Proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company and the Indemnified Person shall have mutually agreed to the retention
of such counsel; (ii) the Company shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Person in such Proceeding; or (iii) in the reasonable judgment of
counsel to such Indemnified Person, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them, in which case the Company shall be responsible for the reasonable
fees and expenses of no more than one such separate counsel and local counsel
and shall pay such fees and expenses as incurred. The Company shall not be
liable to any Indemnified Person under this Agreement for any settlement of any
Proceeding effected by the Indemnified Person without the Company’s written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned, provided, however, that if at any time an Indemnified Person shall
have requested the Company to reimburse such Indemnified Person for fees and
expenses of counsel as contemplated by this Section 4.5, and the Company has not
reimbursed such Indemnified Party for such expenses within thirty (30) days, the
Company agrees that it shall be liable for any settlement of any proceeding
effected without its written consent. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement, compromise, or consent
to the entry of judgement in any pending or threatened action, suit or
Proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement, compromise or consent includes an unconditional release
of such Indemnified Person from any and all liability arising out of such
Proceeding and does not include any statement as to or any findings of fault,
culpability or failure to act by or on behalf of any Indemnified Person. The
indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Purchaser Party against the Company or others and
any liabilities the Company may be subject to pursuant to law.

 

26



--------------------------------------------------------------------------------

4.6 Company as Indemnitor of First Resort. The Company hereby acknowledges that
a Purchaser Party may have certain rights to indemnification, advancement of
expenses or insurance, provided by Purchasers and certain of its affiliates
(other than the Company and its subsidiaries, collectively, the “Fund
Indemnitors”). In the event that any Purchaser Party is made a party to or a
participant in any Proceeding, to the extent resulting from any claim based on a
Purchaser Party’s service to the Company as a director or other fiduciary of the
Company, then the Company shall (i) be an indemnitor of first resort (i.e., its
obligations to such Purchaser Party are primary and any obligation of the Fund
Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by such Purchaser Party are secondary), (ii) be
required to advance reasonable expenses incurred by such Purchaser Party, and
(iii) be liable for the full amount of all expenses, judgments, penalties, fines
and amounts paid in settlement to the extent legally permitted and as required
by the terms of this Agreement, the Delaware General Corporation Law, and any
provision of the Company’s bylaws or Certificate of Incorporation, as amended
(or any other agreement between the Company and Purchaser), without regard to
any rights such Purchaser Party may have against the Fund Indemnitors. The
Company irrevocably waives, relinquishes and releases the Fund Indemnitors from
any and all claims against the Fund Indemnitors for contribution, subrogation or
any other recovery of any kind in respect thereof. No advancement or payment by
the Fund Indemnitors on behalf of a Purchaser Party with respect to any claim
for which such Purchaser Party has sought indemnification from the Company shall
affect the foregoing and the Fund Indemnitors shall have a right of contribution
or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of such Purchaser Party against the Company. The Fund
Indemnitors are third party beneficiaries of the terms of this Section 4.6.

4.7 Principal Trading Market Listing. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Principal
Trading Market an additional shares listing application covering all of the
Purchased Shares and Warrant Shares and shall use its commercially reasonable
efforts to take all steps necessary to cause all of the Purchased Shares and
Warrant Shares to be approved for listing on the Principal Trading Market as
promptly as possible thereafter. The Company shall comply with the rules and
regulations of the ASX with respect to the issuance and sale of the Purchased
Shares and Warrant Shares.

4.8 Form D; Blue Sky. The Company agrees to timely file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
the Purchasers. The Company, on or before the Closing Date, shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for or to qualify the Securities for sale to the Purchasers under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification) and shall provide evidence of
such actions promptly upon the written request of any Purchaser.

4.9 Board Designee.

(a) Director Designation Rights. Subject to Nasdaq Listing Rule 5640 (the
“Voting Rights Rule”) and in the event that the EW Purchasers purchase at least
an aggregate of fifty percent (50%) of the Units offered by the Company pursuant
to this Agreement at the Closing, for so long as the EW Purchasers (and their
Affiliates) beneficially own Common Shares, including any outstanding Warrant
Shares, the EW Purchasers shall be entitled to designate for recommendation by
the Governance and Nominating Committee of the Board of Directors pursuant to
Section 4.9(c) and, upon such recommendation, nomination by the Board of
Directors, one (1) director from time to time as set forth below (any individual
designated by the EW Purchasers, the “Purchaser Designee”). For the avoidance of
doubt, the EW Purchasers shall not be entitled to designate any Purchaser
Designee pursuant to this Section 4.9(a) if at any time such designation would
violate the Voting Rights Rule, after consultation

 

27



--------------------------------------------------------------------------------

with Nasdaq. Notwithstanding the foregoing, each Purchaser Designee must be
reasonably acceptable to the Governance and Nominating Committee of the Board of
Directors and the Board of Directors. The EW Purchasers may not assign the
rights set forth in this Section 4.9(a) without the prior written consent of the
Company. For the avoidance of doubt, the EW Purchasers’ right to designate a
Purchaser Designee hereunder is in addition to the EW Purchasers’ right to
designate a director for the Board of Directors pursuant to Section 4.9 of the
Initial Securities Purchase Agreement. In the event that Nasdaq informs the
Company that it is not in compliance with the Voting Rights Rule as a result of
the EW Purchaser’s rights under this Section 4.9(a), each EW Purchaser shall
cooperate with the Company to promptly remedy such non-compliance, including
relinquishing its right to a Purchaser Designee hereunder.

(b) Initial Purchaser Designee. Immediately following the Closing, the size of
the Board of Directors shall be 7 members and the Board of Directors shall
appoint Dr. Göran Ando as the initial Purchaser Designee (the “Initial Purchaser
Designee”) to fill a vacancy on the Board of Directors with a term expiring at
the Company’s next annual meeting of stockholders.

(c) Compliance with Nominating Guidelines. Each Purchaser Designee, including
the Initial Purchaser Designee, shall comply with the requirements of the
charter for, and related guidelines of, the Governance and Nominating Committee
of the Board of Directors.

(d) Additional Obligations. The Company agrees to take all necessary actions to
cause (i) the individual designated in accordance with Section 4.9(a), and
subject to the provisions of Section 4.9(c), to be included in the slate of
nominees to be elected to the Board of Directors at the next annual or special
meeting of stockholders of the Company at which directors are to be elected, in
accordance with the Company’s certificate of incorporation, bylaws and Delaware
General Corporation Law, and at each annual meeting of stockholders of the
Company thereafter at which such director’s term expires, and to recommend that
the Company’s stockholders vote affirmatively for each such nominee and (ii) the
individual designated in accordance with Section 4.9(e) to fill the applicable
vacancy of the Board of Directors, in accordance with the Company’s certificate
of incorporation, bylaws, Delaware General Corporation Law, all applicable
securities laws and the Principal Trading Market’s rules, regulations and
standards.

(e) Vacancies of Purchaser Designee. In the event that a vacancy is created at
any time by the death, disability, retirement, resignation or removal of the
Purchaser Designee, the Company shall take at any time and from time to time all
necessary action to cause the vacancy created thereby to be filled in accordance
with the terms hereof as promptly as practicable by a new Purchaser Designee
designated by the EW Purchasers to the Board of Directors seat that has become
vacant.

(f) Waiver of Corporate Opportunities. In recognition that the Purchasers and
Purchaser Designee currently have and will in the future have, or will consider,
investments in numerous companies with respect to which Purchasers, Purchaser
Designee or another Purchaser Party may serve as an advisor, a director or in
some other capacity, and in recognition that Purchasers, Purchaser Designee and
other Purchaser Parties have myriad duties to various investors and partners,
and in anticipation that the Company and its Subsidiaries, on the one hand, and
the Purchaser, Purchaser Designee and any other Purchaser Party, on the other
hand, may engage in the same or similar activities or lines of business and have
an interest in the same areas of corporate opportunities, and in recognition of
the benefits to be derived by the Company hereunder and in recognition of the
difficulties which may confront any advisor who desires and endeavors fully to
satisfy such advisor’s duties in determining the full scope of such duties in
any particular situation, the provisions of this Section 4.9(f) are set forth to
regulate, define and guide the conduct of certain affairs of the Company as they
may involve the Purchasers, Purchaser Designee or Purchaser Party, and, except
as the Purchasers and Purchaser Designee may otherwise agree in writing after
the date hereof:

 

28



--------------------------------------------------------------------------------

(i) the Purchasers, Purchaser Designee and any Purchaser Party will have the
right: (A) to directly or indirectly engage in any business (including, without
limitation, any business activities or lines of business that are the same as or
similar to those pursued by, or competitive with, the Company and its
Subsidiaries), (B) to directly or indirectly do business with any client or
customer of the Company and its Subsidiaries, (C) to take any other action that
the Purchaser, Purchaser Designee or Purchaser Party believes in good faith is
necessary to or appropriate to fulfill its obligations as described in the first
sentence of this Section 4.9(f) to third parties and (D) not to communicate or
present potential transactions, matters or business opportunities to the Company
or any of its Subsidiaries, and to pursue, directly or indirectly, any such
opportunity for itself, and to direct any such opportunity to another Person or
entity; and

(ii) the Purchasers, Purchaser Designee and any Purchaser Party will have no
duty (contractual or otherwise) to communicate or present any corporate
opportunities to the Company or any of its Affiliates or to refrain from any
actions specified in the preceding paragraph, and the Company, on its own behalf
and on behalf of its Affiliates, hereby renounces and waives any right to
require the Purchaser, Purchaser Designee or any Purchaser Party to act in a
manner inconsistent with the provisions of this Section 4.9(f).

(g) Benefits. During the period that a Purchaser Designee is a director of the
Board of Directors, such director shall be entitled to the same benefits,
including benefits under any director and officer indemnification or insurance
policy maintained by the Company, as any other non-employee director of the
Board of Directors.

4.10 Company Lock-Up. During the period beginning from the date hereof and
continuing to and including the earlier of (a) the Closing Date and (b) the date
of the Company’s first meeting of stockholders at which the Company does not
obtain Stockholder Approval (the “Lock Up Period”), the Company agrees that it
will not offer, sell, contract to sell, pledge, grant any option to purchase,
make any short sale or otherwise dispose, except as provided hereunder, of any
securities of the Company that are substantially similar to the Common Shares,
including but not limited to any options or warrants to purchase Common Shares
or any securities that are convertible into or exchangeable for, or that
represent the right to receive, Common Shares or any such substantially similar
securities; provided, however, that the Company may, without the consent of the
Purchasers, (i) effect the transactions contemplated pursuant to this Agreement
and the Initial Securities Purchase Agreement; (ii) issue the Warrants and the
SWK Warrant and the Common Shares issuable upon exercise thereof, (iii) issue
Common Shares or options or stock units to purchase Common Shares, or issue
Common Shares upon exercise of options or settlement of stock units, pursuant to
any stock option, stock unit agreement, stock bonus, employee stock purchase or
other stock plan or arrangement described in the SEC Reports; (iv) issue Common
Shares pursuant to the conversion or exchange of convertible or exchangeable
securities outstanding as of the date of this Agreement; (v) file a registration
statement on Form S-8 to register Common Shares issuable pursuant to the terms
of a stock option, stock bonus, employee stock purchase or other stock incentive
plan or arrangement described in the SEC Reports; (vi) issue Common Shares in
connection with any joint venture, commercial or collaborative relationship or
the acquisition or license by the Company of the securities, businesses,
property or other assets of another Person or entity which do not principally
involve capital raising; provided, however, that in the case of clause (vi),
such Common Shares shall not in the aggregate exceed 5% of the Company’s
outstanding Common Shares on a fully diluted basis after giving effect to the
sale of the Securities contemplated by this Agreement; (vii) file the
Registration Statement and the First Registration Statement in connection with
this Agreement and the Initial Securities Purchase Agreement; and (viii) assist
any stockholder of the Company in the establishment of a trading plan by such
stockholder pursuant to Rule 10b5-1 under the Exchange Act for the transfer of
Common Shares, provided that such plan does not provide for the transfer of
Common Shares during the Lock Up Period, and the establishment of such plan does
not require or otherwise result in any public filings or other public
announcement of such plan during such Lock Up Period and such plan is otherwise
permitted to be implemented during the Lock Up Period pursuant to the terms of
the Lock Up Agreement between such Person and the Purchasers, if any.

 

29



--------------------------------------------------------------------------------

4.11 Stockholder Approval. The Company shall use its best efforts to file a
preliminary proxy statement with the SEC no later than thirty (30) days after
the First Closing, for the purpose of obtaining Stockholder Approval. The
Company shall use its best efforts to hold a special meeting of its stockholders
(which may also be the annual meeting of stockholders) at the earliest practical
date after the date hereof, but in no event later than ninety (90) days after
the First Closing for the purpose of obtaining Stockholder Approval, with the
recommendation of the Board of Directors that such proposals are approved, and
the Company shall solicit proxies from its stockholders in connection therewith
in the same manner as all other management proposals in such proxy statement and
all management-appointed proxyholders shall vote their proxies in favor of such
proposal. If the Company does not obtain Stockholder Approval at the first
meeting held for such purpose, upon the written request of the EW Purchasers,
the Company shall use its best efforts to call another meeting of stockholders
within six (6) months of the first meeting of stockholders held pursuant to this
Section 4.11.

4.12 Reservation of Purchased Shares and Warrant Shares. Upon receipt of
Stockholder Approval, the Company shall maintain a reserve free of pre-emptive
rights, of a number of Common Shares equal to the number of Purchased Shares and
the minimum number of Warrant Shares issuable pursuant to the exercise of the
Warrants in such amount as may then be required to fulfill its obligations in
full under the Warrants.

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to purchase Securities at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct) as of the date when made and as of the Closing Date, as though made on
and as of such date, except for such representations and warranties that speak
as of a specific date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.

 

30



--------------------------------------------------------------------------------

(e) Stockholder Approval. The Company shall have obtained Stockholder Approval,
which shall be deemed by the Company to be effective,

(f) Listing. The Principal Trading Market shall have approved the listing of
additional shares application for the Purchased Shares and Warrant Shares.

(g) No Suspensions of Trading in Common Shares. The Common Shares shall not have
been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from trading on the Principal Trading Market nor shall suspension
by the Commission or the Principal Trading Market have been threatened, as of
the Closing Date, either (i) in writing by the Commission or the Principal
Trading Market or (ii) by falling below the minimum listing maintenance
requirements of the Principal Trading Market.

(h) Icon Acquisition. The Icon Acquisition shall have closed.

(i) Debt Financing. The Credit Agreement shall be in full force and effect and
the Company shall be in compliance in all material respects with the covenants
contained therein.

(j) Lock-Up Agreements. The Company shall deliver lock-up agreements in the form
attached as Exhibit G hereto executed by each of the Company’s directors and
executive officers which are in full force and effect as of the date hereof and
shall be in full force and effect as of the Closing Date.

(k) Change of Control Provisions. The Company shall have obtained written
waivers pursuant to any agreement, contract, commitment, understanding or other
arrangement between the Company or any Subsidiary and any other Person
(including any benefit plans), including but not limited to, any option award
agreements, restricted stock units award agreements and employment agreements,
to the extent the issuance of Securities as contemplated by this Agreement and
the Initial Securities Purchase Agreement would result in the acceleration of
such vesting or other rights or obligations therein or constitute a change of
control thereunder (the “Change of Control Waivers”).

(l) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(m) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.17 herein.

5.2 Conditions Precedent to the Obligations of the Company to sell
Securities. The Company’s obligation to sell and issue the Securities at the
Closing to the Purchasers is subject to the fulfillment to the satisfaction of
the Company on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
the Purchasers in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct) as of the date when made, and as of the Closing Date as though made
on and as of such date, except for representations and warranties that speak as
of a specific date.

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

 

31



--------------------------------------------------------------------------------

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Listing. The Principal Trading Market shall have approved the listing of
additional shares application for the Purchased Shares and Warrant Shares.

(e) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.17 herein.

(f) Purchasers Deliverables. Each Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

ARTICLE VI

MISCELLANEOUS

6.1 Fees and Expenses. The Company and the Purchasers shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of the
Transaction Documents, the Initial Securities Purchase Agreement and the First
Registration Rights Agreement; provided, however, that the Company shall
reimburse the EW Purchasers for all reasonable fees and expenses of the EW
Purchasers incurred by the EW Purchasers in connection with the Transaction
Documents, the Initial Securities Purchase Agreement and the First Registration
Rights Agreement and the transactions contemplated hereby and thereby, including
fees and expenses related to due diligence, consultants, and the legal fees and
expenses of counsel to the Purchasers in an amount not to exceed $400,000 in the
aggregate, of which amount, up to $200,000 shall be payable on the Closing and
up to $200,000 shall have been paid upon the closing of the Initial Investment.
The foregoing reimbursement obligations are intended to be identical to (and not
in addition to) the reimbursement obligations set forth in the Initial
Securities Purchase Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchasers hereunder.

6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, and the Initial Securities Purchase Agreement and the First
Registration Rights Agreement, together with the exhibits and schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings, discussions
and representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via electronic mail or facsimile (provided
the sender receives a machine-generated confirmation of successful transmission)
at the e-mail address or facsimile number specified in this Section 6.3 prior to
5:00 P.M., New York City time, on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
electronic mail or facsimile at the email address or facsimile number specified
in this Section 6.3 on a day that is not a Trading Day or later than 5:00 P.M.,
New York City time, on any

 

32



--------------------------------------------------------------------------------

Trading Day, (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to the Company:

  

pSivida Corp.

480 Pleasant Street

   Watertown, Massachusetts 02472    Telephone No.: (617) 916-5000    Facsimile
No.: (617) 926-5050    Attention: John D. Mercer    Email: jmercer@psivida.com

With a copy to:

      Hogan Lovells    1735 Market Street    23rd Floor    Philadelphia, PA
19103    Telephone No.: 267-675-4671    Facsimile No.: 267-675-4601   
Attention: Steven J. Abrams    E-mail: steve.abrams@hoganlovells.com

If to a Purchaser:

   To the address set forth under such Purchaser’s name on the signature page
hereof; or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

With a copy to:

      Reed Smith LLP    599 Lexington Avenue    New York, NY 10022    Telephone
No.: 212-549-0408    Facsimile No.: 212-521-5450    Attention: Mark G. Pedretti
   E-mail: mpedretti@reedsmith.com

6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchasers holding a majority of the Purchased Shares and Warrant Shares, in the
case of a waiver, by the party against whom enforcement of any such waiver is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

33



--------------------------------------------------------------------------------

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. The Company may not assign this Agreement, or any of its rights or
obligations hereunder, without the prior written consent of the Purchasers
holding a majority of the Purchased Shares and Warrant Shares. Any Purchaser may
assign its rights hereunder in whole or in part to any Person to whom such
Purchaser assigns or transfers any Securities in compliance with the Transaction
Documents and applicable law, provided such transferee shall agree in writing to
be bound, with respect to the transferred Securities, by the terms and
conditions of this Agreement that apply to the “Purchasers”.

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.6.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Securities.

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

34



--------------------------------------------------------------------------------

6.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

6.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchasers will be
entitled to specific performance under the Transaction Documents. The parties
agree that monetary damages may not be adequate compensation for any loss
incurred by the Purchasers by reason of any breach of obligations contained in
this Agreement and hereby agree to waive and not assert in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.15 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Shares (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Shares), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.

6.16 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and any of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such

 

35



--------------------------------------------------------------------------------

information, materials, statement or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
Proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.

6.17 Termination. This Agreement may be terminated and the sale and purchase of
the Securities abandoned at any time prior to the Closing by either the Company
or any Purchaser (with respect to itself only) upon written notice to the other,
if the Closing has not been consummated on or prior to 5:00 P.M., New York City
time, on December 31, 2018. Nothing in this Section 6.17 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section 6.17, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section 6.17, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, except as provided in Section 4.5, Section 4.6 and Section 6.1, and
no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

COMPANY: pSivida Corp. By:   /s/ Nancy Lurker   Name: Nancy Lurker   Title:
President and Chief Executive Officer

 

[Signature Page to Second Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

NAME OF PURCHASER: EW Healthcare Partners L.P. By:   Essex Woodlands Fund IX-GP,
L.P. Its: General Partner   By:   Essex Woodlands IX, LLC Its: General Partner
By:   /s/ Ronald W. Eastman   Name: Ronald W. Eastman   Title: Manager

Aggregate Purchase Price (Subscription Amount): $21,469,278.75

Number of Securities to be Acquired:                                          
    

Tax ID No.: [separately provided]

Address for Notice:

21 Waterway Avenue, Suite 225

The Woodlands, TX 77380

 

Telephone No.:

 

(281) 364-1555

  

Facsimile No.:

 

(281) 364-9755

  

E-mail Address:

 

rkolodziejcyk@ewhv.com

  

Attention:

 

Richard Kolodziejcyk, Chief Financial Officer

  

Delivery Instructions (if different than above):

 

c/o

      

Street:

      

City/State/Zip:

      

Attention:

      

Telephone No.:

      

 

[Signature Page to Second Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

NAME OF PURCHASER: EW Healthcare Partners-A L.P. By:   Essex Woodlands Fund
IX-GP, L.P. Its:   General Partner By:   Essex Woodlands IX, LLC Its:   General
Partner By:   /s/ Ronald W. Eastman   Name: Ronald W. Eastman   Title: Manager

Aggregate Purchase Price (Subscription Amount):    $863,764.85

Number of Securities to be Acquired:                                          
       

Tax ID No.: [separately provided]

Address for Notice:

21 Waterway Avenue, Suite 225

The Woodlands, TX 77380

 

Telephone No.:    (281) 364-1555 Facsimile No.:    (281) 364-9755 E-mail
Address:    rkolodziejcyk@ewhv.com Attention:    Richard Kolodziejcyk, Chief
Financial Officer

 

Delivery Instructions (if different than above):

c/o

   

Street:

   

City/State/Zip:

   

Attention:

   

Telephone No.:

   

 

[Signature Page to Second Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

NAME OF PURCHASER: Mark J Foley and Dana Foley Trustees of the Foley Family
Trust U/A DTD 4/10/02 By:   /s/ Mark J. Foley Name: Mark J. Foley Title: Trustee

Aggregate Purchase Price (Subscription Amount): $3,200,000

Number of Securities to be Acquired:                                      

Tax ID No.: [separately provided]

Address for Notice:

 

                                                         

 

Telephone No.:

      

Facsimile No.:

      

E-mail Address:

      

Attention:

      

Delivery Instructions:

(if different than above)

 

c/o

      

Street:

      

City/State/Zip:

      

Attention:

      

Telephone No.:

      

 

[Signature Page to Second Securities Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 3.1(h)

 

1. pSivida US, Inc.

2. pSiMedica Limited

3. pSivida Securities Corporation

4. Icon Bioscience, Inc. (as of the effective time of the Icon Acquisition)



--------------------------------------------------------------------------------

Schedule 3.1(k)

Common Stock (as of March 28, 2018):

120,000,000 shares authorized

45,303,593 shares issued and outstanding

Preferred Stock (as of March 28, 2018):

5,000,000 shares authorized

No shares issued and outstanding



--------------------------------------------------------------------------------

EXHIBITS:

 

A: Form of Warrant

B. Second Registration Rights Agreement

C: Form of Irrevocable Transfer Agent Instructions

D: Form of Secretary’s Certificate

E: Form of Officer’s Certificate

F: Accredited Investor Questionnaire

G: Form of Lock-up Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT



--------------------------------------------------------------------------------

FORM OF WARRANT

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

COMMON STOCK PURCHASE WARRANT

PSIVIDA CORP.

 

Warrant Shares: _________________       Initial Exercise Date: ______, 201__   
   Issue Date: ______, 2018

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, _____________ or its assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after the Second Closing (the “Initial Exercise
Date”) and on or prior to the close of business on the fifteenth (15th) Business
Day following the date on which the Holder receives written notice from the
Company that the Centers for Medicare & Medicaid Services has announced that a
new C-Code has been established for DexycuTM and will be effective at the start
of the first calendar quarter after such notice (the “Termination Date”), but
not thereafter, to subscribe for and purchase from pSivida Corp., a Delaware
corporation (the “Company”), up to                  shares of common stock, par
value $0.001 per share (the “Common Shares”), of the Company (as subject to
adjustment hereunder, the “Warrant Shares”). The purchase price of one Common
Share under this Warrant shall be equal to the Exercise Price, as defined in
Section 2(b).

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Securities Purchase Agreement,
dated as of March 28, 2018, among the Company and the purchasers signatory
thereto (the “Second Securities Purchase Agreement”).

Section 2. Exercise.

a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency that the Company may designate by notice
in writing to the registered Holder at the address of the Holder appearing on
the books of the Company) of



--------------------------------------------------------------------------------

a duly executed facsimile copy or PDF copy submitted by electronic (or e-mail
attachment) of the Notice of Exercise in the form annexed hereto. Within the
earlier of (i) three (3) Trading Days and (ii) the number of Trading Days
comprising the Standard Settlement Period (as defined in Section 2(d)(i) herein)
following the date of exercise as aforesaid, the Holder shall deliver the
aggregate Exercise Price for the shares specified in the applicable Notice of
Exercise by wire transfer or cashier’s check drawn on a United States bank. No
ink-original Notice of Exercise shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of Exercise
form be required. Notwithstanding anything herein to the contrary, the Holder
shall not be required to physically surrender this Warrant to the Company until
the Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation within three (3) Trading Days of
the date the final Notice of Exercise is delivered to the Company. Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased. The Holder and the
Company shall maintain records showing the number of Warrant Shares purchased
and the date of such purchases. The Company shall deliver any objection to any
Notice of Exercise within one (1) Business Day of receipt of such notice. The
Holder and any assignee, by acceptance of this Warrant, acknowledge and agree
that, by reason of the provisions of this paragraph, following the purchase of a
portion of the Warrant Shares hereunder, the number of Warrant Shares available
for purchase hereunder at any given time may be less than the amount stated on
the face hereof.

b) Exercise Price. The exercise price per Warrant Share under this Warrant shall
be equal to the lower of (i) $1.43, (a thirty percent (30%) premium to the
Initial Purchase Price), or (ii) a 20% discount to the VWAP of the Common Shares
on the Principal Trading Market for the twenty (20) Trading Days immediately
prior to the exercise of this Warrant; provided that in no event shall the
exercise price per Warrant Share be lower than $0.88, (a twenty percent (20%)
discount to the Initial Purchase Price), subject to adjustment hereunder (the
“Exercise Price”).

“VWAP” shall mean, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Shares are then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Shares for such date (or the nearest preceding date) on the Trading
Market on which the Common Shares are then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)) or (b) in all other cases, the fair market value
of a share of Common Shares as determined by an independent appraiser selected
in good faith and mutually agreed upon between the Company and the Holder, the
fees and expenses of which shall be paid by the Company.

c) Cashless Exercise. This Warrant may not be exercised, in whole or in part, by
means of a “cashless exercise”.

 

2



--------------------------------------------------------------------------------

d) Mechanics of Exercise.

i. Delivery of Warrant Shares Upon Exercise. Warrant Shares purchased hereunder
shall be transmitted by the Transfer Agent to the Holder by crediting the
account of the Holder’s or its designee’s balance account with The Depository
Trust Company through its Deposit or Withdrawal at Custodian system (“DWAC”) if
the Company is then a participant in such system and either (A) there is an
effective registration statement permitting the issuance of the Warrant Shares
to or resale of the Warrant Shares by the Holder or (B) the Warrant Shares are
eligible for resale by the Holder without volume or manner-of-sale limitations
pursuant to Rule 144, and otherwise by physical delivery of a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of Warrant Shares to which the Holder is entitled
pursuant to such exercise to the address specified by the Holder in the Notice
of Exercise by the date that is the earlier of (i) three (3) Trading Days and
(ii) the number of Trading Days comprising the Standard Settlement Period after
the delivery to the Company of the Notice of Exercise (such date, the “Warrant
Share Delivery Date”). Upon delivery of the Notice of Exercise, the Holder shall
be deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the Warrant Shares, provided that
payment of the aggregate Exercise Price is received within the earlier of
(i) three (3) Trading Days and (ii) the number of Trading Days comprising the
Standard Settlement Period following delivery of the Notice of Exercise. Subject
to the Company’s receipt of the aggregate Exercise Price for the Warrant Shares
subject to a Notice of Exercise, if the Company fails for any reason to deliver
to the Holder the Warrant Shares subject to such Notice of Exercise by the
Warrant Share Delivery Date, the Company shall pay to the Holder, in cash, as
liquidated damages and not as a penalty, for each $1,000 of Warrant Shares
subject to such exercise (based on the VWAP of the Common Shares on the date of
the applicable Notice of Exercise), $10 per Trading Day (increasing to $20 per
Trading Day on the fifth Trading Day after such liquidated damages begin to
accrue) for each Trading Day after such Warrant Share Delivery Date until such
Warrant Shares are delivered or Holder rescinds such exercise. The Company
agrees to maintain a transfer agent that is a participant in the FAST program so
long as this Warrant remains outstanding and exercisable. As used herein,
“Standard Settlement Period” means the standard settlement period, expressed in
a number of Trading Days, on the Company’s primary Trading Market with respect
to the Common Shares as in effect on the date of delivery of the Notice of
Exercise.

 

3



--------------------------------------------------------------------------------

ii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

iii. Rescission Rights. Subject to the Company’s receipt of the aggregate
Exercise Price for the Warrant Shares subject to such Notice of Exercise, if the
Company fails to cause the Transfer Agent to transmit to the Holder the Warrant
Shares pursuant to Section 2(d)(i) by the Warrant Share Delivery Date, then the
Holder will have the right to rescind such exercise.

iv. Compensation for Buy-In on Failure to Timely Deliver Warrant Shares Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder the Warrant
Shares in accordance with the provisions of Section 2(d)(i) above pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, Common Shares
to deliver in satisfaction of a sale by the Holder of the Warrant Shares which
the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall (A) pay in cash to the Holder the amount, if any, by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
Common Shares so purchased exceeds (y) the amount obtained by multiplying
(1) the number of Warrant Shares that the Company was required to deliver to the
Holder in connection with the exercise at issue times (2) the price at which the
sell order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to the Holder the number of
Warrant Shares that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Shares having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of Warrant Shares with an aggregate
sale price giving rise to such purchase obligation of $10,000, under clause
(A) of the immediately preceding sentence the Company shall be required to pay
the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver Warrant Shares upon exercise of the Warrant as
required pursuant to the terms hereof.

 

4



--------------------------------------------------------------------------------

v. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

vi. Charges, Taxes and Expenses. Issuance of Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such Warrant Shares, all of which taxes
and expenses shall be paid by the Company, and such Warrant Shares shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event that Warrant Shares are to be
issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto. The Company shall pay all Transfer Agent fees required for
same-day processing of any Notice of Exercise and all fees to the Depository
Trust Company (or another established clearing corporation performing similar
functions) required for same-day electronic delivery of the Warrant Shares.

vii. Closing of Books. The Company will not close its shareholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

Section 3. Certain Adjustments.

a) Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on its Common Shares or any other equity or equity equivalent
securities payable in Common Shares (which, for avoidance of doubt, shall not
include any Common Shares issued by the Company upon exercise of this Warrant),
(ii) subdivides outstanding Common Shares into a larger number of shares,
(iii) combines (including by way of reverse stock split) outstanding Common
Shares into a smaller number of shares or (iv) issues by reclassification of
Common Shares any shares of capital stock of the Company, then in each case the
Exercise Price shall be multiplied by a fraction of which the numerator shall be
the number of Common Shares (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of Common Shares outstanding immediately after such event, and the number of
shares issuable upon exercise of this Warrant shall be proportionately adjusted
such that

 

5



--------------------------------------------------------------------------------

the aggregate Exercise Price of this Warrant shall remain unchanged. Any
adjustment made pursuant to this Section 3(a) shall become effective immediately
after the record date for the determination of shareholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

b) Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 3(a) above, if at any time the Company grants, issues or sells any
Common Share equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Shares (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of Common Shares
acquirable upon complete exercise of this Warrant immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
Common Shares are to be determined for the grant, issue or sale of such Purchase
Rights.

c) Pro Rata Distributions. During such time as this Warrant is outstanding, if
the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of its Common Shares, by way
of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of Common
Shares acquirable upon complete exercise of this Warrant immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of Common Shares are to be
determined for the participation in such Distribution. To the extent that this
Warrant has not been partially or completely exercised at the time of such
Distribution, such portion of the Distribution shall be held in abeyance for the
benefit of the Holder until the Holder has exercised this Warrant.

d) Treatment Upon an Acquisition.

i. In the event of an Acquisition (as defined below) prior to the Termination
Date (other than, for the purposes of this provision, an Acquisition consummated
by way of an unsolicited third-party offer), the Company shall use its best
efforts to ensure that lawful and adequate provision shall be made whereby each
Holder shall thereafter continue to have the right to subscribe for Common
Shares in lieu of the Warrant Shares issuable upon exercise of the Warrants held
by such Holder, such number of shares, where the value of each new warrant to
purchase one share in the surviving or acquiring entity (“Acquirer”) is
determined in accordance with the Black-Scholes Option Pricing formula set forth
in Appendix (A) hereto, that is equivalent to the aggregate value of the

 

6



--------------------------------------------------------------------------------

Warrants held by such Holder, where the value of each Warrant to purchase one
Common Share in the Company is determined in accordance with the Black-Scholes
Option Pricing formula set forth Appendix (B) hereto. Furthermore, the new
warrants to purchase shares in the Acquirer referred to herein shall have the
same expiration date as the Warrants, and shall have a strike price, KAcq, that
is calculated in accordance with Appendix (A) hereto. For the avoidance of
doubt, if the Acquirer surviving or acquiring entity, as the case may be, is a
member of a consolidated group for financial reporting purposes, the “Acquirer”
shall be deemed to be the parent of such consolidated group for purposes of this
Section 3(d) and Appendix (A) hereto.

ii. Moreover, appropriate provision shall be made with respect to the rights and
interests of each Holder to the end that the provisions hereof (including,
without limitation, provision for adjustment of the Exercise Price) shall
thereafter be applicable, as nearly equivalent as may be practicable in relation
to any shares thereafter deliverable upon the exercise thereof. The Company
shall not effect any such Acquisition unless prior to or simultaneously with the
consummation thereof the successor corporation resulting from such consolidation
or merger, or the corporation purchasing or otherwise acquiring such assets or
other appropriate corporation or entity shall assume by written instrument,
reasonably deemed by the Board of Directors of the Company and the Holder to be
satisfactory in form and substance, the obligation to deliver to the holder of
the Warrants, at the last address of such holder appearing on the books of the
Company, such shares of stock, as, in accordance with the foregoing provisions,
such holder may be entitled to purchase, and the other obligations under these
Warrants. The provisions of this Section 3(d) shall similarly apply to
successive Acquisitions.

iii. If the Company, in spite of using its commercially reasonable efforts, is
unable to cause these Warrants to continue in full force and effect until the
expiration of the Termination Date in connection with any Acquisition, then the
Company shall pay the Holders an amount per Warrant to purchase one Common Share
that is calculated in accordance with the Black-Scholes Option Pricing formula
set forth in Appendix (B) hereto (the “Black-Scholes Value”). Such payment shall
be made in cash in the event that the Acquisition results in the shareholders of
the Company receiving cash from the Acquirer at the closing of the transaction,
and shall be made in shares of the Company (with the value of each Common Share
determined according to SCorp in Appendix (B) hereto) in the event that the
Acquisition results in the shareholders of the Company receiving shares in the
Acquirer or other entity at the closing of the transaction. In the event that
the shareholders of the Company receive both cash and shares at the closing of
the transaction, such payment to the Holders shall also be made in both cash and
shares in the same proportion as the consideration received by the shareholders.
Following any payment required pursuant to this 3(d)(iii), the Warrant shall
terminate, without payment of any additional consideration therefor.

 

7



--------------------------------------------------------------------------------

iv. Notwithstanding the foregoing, in the event that, as a result of the
Acquisition, the Warrants will be exercisable for anything other than shares or
securities that are listed on a United States national securities exchange, the
Holder shall be entitled to demand to receive a cash payment in an amount equal
to the Black-Scholes Value per Warrant (calculated in accordance with Appendix B
attached hereto) contemporaneously with or promptly after the consummation of
such Acquisition. Following any such demand, the Warrant shall terminate,
without payment of any consideration other than the Black-Scholes Value
therefor, effective upon the payment of such amount.

v. “Acquisition” means any of the following: (i) any sale, lease, license,
transfer, conveyance or other disposition of all or substantially all of the
assets of the Company; (ii) any reorganization, consolidation, merger, demerger
or sale of shares of the Company (including, without limitation, a public tender
offer for the shares in the Company) where the holders of the Company’s
outstanding shares as of immediately before the transaction (or series of
related transactions) beneficially own less than a majority by voting powers of
the outstanding shares of the surviving or successor entity as of immediately
after the transaction; or (iii) the acquisition by any “person” (together with
such person’s Affiliates) or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act) acquires, directly or indirectly, the beneficial
ownership (as such term is defined in Rule 13d-3 promulgated under the Exchange
Act) of outstanding shares of capital stock and/or other equity securities of
the Company, in a single transaction or series of related transactions
(including, without limitation, one or more tender offers or exchange offers),
representing at least 50% of the voting power of or economic interests in the
then outstanding shares of capital stock of the Company. Notwithstanding the
foregoing, the term Acquisition shall not include the Common Shares, including
the Warrant Shares, purchased by the holder pursuant to that certain Securities
Purchase Agreement by and among the Company and the purchasers signatory thereto
dated as of March 28, 2018 and the Second Securities Purchase Agreement.

e) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of Common Shares deemed to be issued and
outstanding as of a given date shall be the sum of the number of Common Shares
(excluding treasury shares, if any) issued and outstanding.

 

8



--------------------------------------------------------------------------------

f) Notice to Holder.

i. Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly deliver
to the Holder by facsimile or email a notice setting forth the Exercise Price
after such adjustment and any resulting adjustment to the number of Warrant
Shares and setting forth a brief statement of the facts requiring such
adjustment.

ii. Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on its Common Shares,
(B) the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Shares, (C) the Company shall authorize the granting to
all holders of Common Shares rights or warrants to subscribe for or purchase any
shares of capital stock of any class or of any rights, (D) the approval of any
shareholders of the Company shall be required in connection with any
reclassification of the Common Shares, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common
Shares are converted into other securities, cash or property, or (E) the Company
shall authorize the voluntary or involuntary dissolution, liquidation or winding
up of the affairs of the Company, then, in each case, the Company shall cause to
be delivered by facsimile or email to the Holder at its last facsimile number or
email address as it shall appear upon the Warrant Register of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Shares of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Shares of record shall be entitled to
exchange their Common Shares for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange; provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice. To the extent that any notice provided
in this Warrant constitutes, or contains, material, non-public information
regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise this Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

 

9



--------------------------------------------------------------------------------

Section 4. Transfer of Warrant.

a) Transferability. Subject to the provisions of Section 4.1 of the Purchase
Agreement and applicable securities law, this Warrant and all rights hereunder
(including, without limitation, any registration rights) are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. If, at the time of a transfer, the Warrant
Shares have not been registered pursuant to an effective registration statement,
then, prior to any such transfer, the transferee shall deliver a written
statement to the Company that such transferee is an “accredited investor as
defined in Rule 501(a) promulgated under the Securities Act. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company unless the Holder
has assigned this Warrant in full, in which case, the Holder shall surrender
this Warrant to the Company within three (3) Trading Days of the date the Holder
delivers an assignment form to the Company assigning this Warrant full. The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.

b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the Issue Date and shall be identical with this Warrant except as to
the number of Warrant Shares issuable pursuant thereto.

c) Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

Section 5. Miscellaneous.

a) No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a shareholder of the
Company prior to the exercise hereof as set forth in Section 2(d)(i), except as
expressly set forth in Section 3.

 

10



--------------------------------------------------------------------------------

b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

d) Authorized Shares.

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Shares a sufficient number
of Common Shares to provide for the issuance of the Warrant Shares upon the
exercise of any purchase rights under this Warrant. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of issuing the necessary Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Shares may be listed. The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant and payment for such Warrant Shares in accordance herewith, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges created by the Company in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue).

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase

 

11



--------------------------------------------------------------------------------

in par value, (ii) take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares upon the exercise of this Warrant and (iii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents as may be necessary to enable the Company to perform its obligations
under this Warrant.

e) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered will be subject to restriction
upon resale imposed by state and federal securities laws.

g) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

h) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.

i) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Warrant Shares or as a shareholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

j) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

k) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder. The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.

 

12



--------------------------------------------------------------------------------

l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the holders of a majority of
the Warrant Shares underlying the then outstanding warrants issued under the
Second Securities Purchase Agreement. Any amendment effected in the accordance
with the foregoing shall be binding on all Warrants and holders thereof.

m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

********************

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

PSIVIDA CORP.

By:      

Name:

Title:

 

14



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO: PSIVIDA CORP.

(1) The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

(2) The Holder intends that payment of the aggregate Exercise Price shall be
made as follows:

A Cash Exercise pursuant to subsection 2(b) with respect to ________________
Warrant Shares for an aggregate Exercise Price of $_____________ (equal to
$                 per Warrant Share)

(3) Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

 

       

The Warrant Shares shall be delivered to the following DWAC Account Number:

 

                       

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER] Name of Investing Entity:  

Signature of Authorized Signatory of Investing Entity:

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

Date:      



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

1. (To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

2. FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to

 

Name:

         

(Please Print)

 

Address:

         

(Please Print)

 

Phone Number:

      

 

Email Address:

      

 

Dated:

                                                    ,                    

 

Holder’s Signature:

 

 

  

 

Holder’s Address:

 

 

  



--------------------------------------------------------------------------------

APPENDIX A

Black-Scholes Option Pricing formula to be used when calculating the value of
each new warrant to purchase one share in the Acquirer shall be:

CAcq = SAcqe-l(TAcq-tAcq)N(d1) – KAcqe-r(TAcq-tAcq)N(d2), where

CAcq = value of each warrant to purchase one share in the Acquirer

SAcq = price of Acquirer’s stock as determined by reference to the average of
the closing prices on the securities exchange or Nasdaq over the 20-day period
ending three trading days prior to the closing of the Acquisition described in
Section 3(d) if the Acquirer’s stock is then traded on such exchange or system,
or the average of the closing bid or sale prices (whichever is applicable) in
the over-the-counter market over the 20-day period ending three trading days
prior to the closing of the Acquisition if the Acquirer’s stock is then actively
traded in the over-the-counter market, or the then most recently completed
financing if the Acquirer’s stock is not then traded on a securities exchange or
system or in the over-the-counter market.

TAcq = expiration date of new warrants to purchase shares in the Acquirer =
TCorp

tAcq = date of issue of new warrants to purchase shares in the Acquirer

TAcq-tAcq = time until warrant expiration, expressed in years

s = volatility = annualized standard deviation of daily log-returns (using a
262-day annualization factor) of the Acquirer’s stock price on the securities
exchange or Nasdaq over a 20-day trading period, determined by the Warrant
Holders, that is within the 100-day trading period ending on the trading day
immediately after the public announcement of the Acquisition described in
Section 3(d) if the Acquirer’s stock is then traded on such exchange or system,
or the annualized standard deviation of daily-log returns (using a 262-day
annualization factor) of the closing bid or sale prices (whichever is
applicable) in the over-the-counter market over a 20-day trading period,
determined by the Warrant Holder, that is within the 100-day trading period
ending on the trading day immediately after the public announcement of the
Acquisition if the Acquirer’s stock is then actively traded in the
over-the-counter market, or 0.5 (or 50%) if the Acquirer’s stock is not then
traded on a securities exchange or system or in the over-the-counter market. In
no event will the volatility variable be more than 0.5 (or 50%).

N = cumulative normal distribution function

d1 = (ln(SAcq/KAcq) + (r-l+s2/2)(TAcq-tAcq)) ÷ (sÖ(TAcq-tAcq))

ln = natural logarithm

l = dividend rate of the Acquirer for the most recent 12-month period at the
time of closing of the Acquisition.

KAcq = strike price of new warrants to purchase shares in the Acquirer = KCorp *
(SAcq / SCorp)

r = annual yield, as reported by Bloomberg at time tAcq, of the United States
Treasury security measuring the nearest time TAcq

d2 = d1- sÖ(TAcq-tAcq)



--------------------------------------------------------------------------------

APPENDIX B

Black-Scholes Option Pricing formula to be used when calculating the value of
each Warrant to purchase one Common Share in the Company shall be:

CCorp = SCorpe-l(TCorp-tCorp)N(d1) – KCorpe-r(TCorp-tCorp)N(d2), where

CCorp = value of each Warrant to purchase one Common Share in the Company

SCorp = price of Company stock as determined by reference to the average of the
closing prices on Nasdaq over the 20-day period ending three trading days prior
to the closing of the Acquisition if the Company’s stock is then traded on
Nasdaq, or the average of the closing bid or sale prices (whichever is
applicable) in the over-the-counter market over the 20-day period ending three
trading days prior to the closing of the Acquisition if the Company’s stock is
then actively traded in the over-the-counter market, or on the AIM market, if
the Company’s stock is not then traded on a securities exchange or system or in
the over-the-counter market, or the most recently completed financing if the
Company’s stock is not then traded on AIM.

TCorp = expiration date of Warrants to purchase shares in the Company

tCorp = date of public announcement of transaction

TCorp-tCorp = time until Warrant expiration, expressed in years

s = volatility = the annualized standard deviation of daily log-returns (using a
262-day annualization factor) of the Company’s stock price on the securities
exchange or Nasdaq Global Select Market over a 20-day trading period, determined
by the Warrant Holders, that is within the 100-day trading period ending on the
trading day immediately after the public announcement of the Acquisition if the
Company’s stock is then traded on such exchange or system, or the annualized
standard deviation of daily-log returns (using a 262-day annualization factor)
of the closing bid or sale prices (whichever is applicable) in the
over-the-counter market over a 20-day trading period, determined by the Warrant
Holder, that is within the 100-day trading period ending on the trading day
immediately after the public announcement of the Acquisition if the Company’s
stock is then actively traded in the over-the-counter market, or 0.5 (or 50%) if
the Company’s stock is not then traded on a securities exchange or system or in
the over-the-counter market. In no event will the volatility variable be more
than 0.5 (or 50%).

N = cumulative normal distribution function

d1 = (ln(SCorp/KCorp) + (r-l+s2/2)(TCorp-tCorp)) ÷ (sÖ(TCorp-tCorp))

ln = natural logarithm

l = dividend rate of the Company for the most recent 12-month period at the time
of closing of the Acquisition.

KCorp = strike price of Warrant

r = annual yield, as reported by Bloomberg at time tCorp, of the United States
Treasury security measuring the nearest time TCorp

d2 = d1- sÖ(TCorp-tCorp)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SECOND REGISTRATION RIGHTS AGREEMENT

This SECOND REGISTRATION RIGHTS AGREEMENT (as it may be amended from time to
time in accordance with the terms hereof, the “Agreement”), dated as of _______,
2018, is made by and among pSivida Corp., a Delaware corporation (the “Company”)
and EW Healthcare Partners, L.P., EW Healthcare Partners-A, L.P. and each other
Person identified on the signature pages hereto as an “Investor” (together with
their Permitted Transferees that become party hereto, the “Investors”).

RECITALS

WHEREAS, pursuant to the Second Securities Purchase Agreement dated as of March
[•], 2018, by and among the Company and the Investors (the “Second Securities
Purchase Agreement”), the Company will issue and sell to the Investors, subject
to the terms and conditions set forth therein, units consisting of (a) an
aggregate of ________ shares of Common Stock and (b) warrants to purchase an
aggregate of ________ shares of Common Stock (the “Warrants”).

WHEREAS, the execution and delivery of this Agreement by the Company is a
condition precedent to closing of transactions contemplated by the Second
Securities Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1

EFFECTIVENESS

Section 1.1 Effectiveness. This Agreement shall become effective upon the
closing of the transactions contemplated by the Second Securities Purchase
Agreement (the “Closing”).

ARTICLE 2

DEFINITIONS

Section 2.1 Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in the Second Securities Purchase Agreement.
As used in this Agreement, the following terms shall have the following
meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the board of directors of the Company:
(i) would be required to be made in any Registration Statement filed with the
SEC by the Company so that such Registration Statement, from and after its
effective date, does not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (ii) would not be required to be made at such
time but for the filing, effectiveness or continued use of such Registration
Statement; and (iii) the Company has a bona fide business purpose for not
disclosing publicly.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) in
the event that the specified Person is a natural Person, a Member of the
Immediate Family of such Person; provided that the Company and each of its
subsidiaries shall be deemed not to be Affiliates of any Investor. As used in
this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

“Closing” has the meaning set forth in the recitals.

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

“Company” has the meaning set forth in the preamble.

“Credit Agreement” means that certain Credit Agreement, dated as of March [•],
2018, among the Company, SWK Funding LLC, as agent, sole lead arranger and sole
bookrunner, and the financial institutions party thereto from time to time as
lenders.

“Debt Financing” means the transactions contemplated by the Credit Agreement.

“Demand Registration” shall have the meaning set forth in Section 3.1.1(a).

“Demand Registration Request” shall have the meaning set forth in
Section 3.1.1(a).

“Demand Registration Statement” shall have the meaning set forth in
Section 3.1.1(c).

“Demand Suspension” shall have the meaning set forth in Section 3.1.5.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“FINRA” means the Financial Industry Regulatory Authority.

“First Securities Purchase Agreement” means that certain securities purchase
agreement by and among the Company and the investors signatory thereto dated as
of March __, 2018.

“Investors” has the meaning set forth in the preamble and shall include any
Additional Purchasers as such term is defined in the Second Securities Purchase
Agreement, provided that any Additional Purchaser shall execute counterpart
signature pages to this Agreement and any such Additional Purchaser, will, upon
delivery to the Company of such signature pages, become parties to, and bound
by, this Agreements to the same extent as if they had been Purchasers on the
date of the Second Securities Purchase Agreement.

 

2



--------------------------------------------------------------------------------

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Loss” shall have the meaning set forth in Section 3.9.1.

“Member of the Immediate Family” means, with respect to any Person who is an
individual, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trustee, solely in his or her capacity
as trustee, for a trust naming only one or more of the Persons listed in
sub-clause (a) as beneficiaries.

“Permitted Transferee” means any Affiliate of any Investor.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Piggyback Notice” shall have the meaning set forth in Section 3.3.1.

“Piggyback Registration” shall have the meaning set forth in Section 3.3.1.

“Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments and supplements, and all other material incorporated by reference in
such prospectus, and (ii) any Issuer Free Writing Prospectus.

“Public Offering” means the offer and sale of the Company’s equity securities
for cash pursuant to an effective Registration Statement under the Securities
Act (other than a Registration Statement on Form S-4 or Form S-8 or any
successor form).

“Registrable Securities” means (i) all shares of Common Stock held by the
Investors, (ii) all shares of Common Stock issuable upon exercise, conversion or
exchange of any option, warrant (including the Warrants) or convertible security
not then subject to vesting or forfeiture to the Company and (iii) all shares of
Common Stock directly or indirectly issued or then issuable with respect to the
securities referred to in clauses (i) or (ii) above by way of a stock dividend
or stock split, or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (w) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such Registration Statement, (x) such securities
shall have been Transferred pursuant to Rule 144, (y) such holder is able to
immediately sell such securities under Rule 144 without any restrictions on
transfer (including without application of paragraphs (c), (d), (e), (f) and
(h) of Rule 144), as reasonably determined by the Investor, or (z) such
securities shall have ceased to be outstanding.

 

3



--------------------------------------------------------------------------------

“Registration” means registration under the Securities Act of the offer and sale
to the public of any Registrable Securities under a Registration Statement. The
terms “register”, “registered” and “registering” shall have correlative
meanings.

“Registration Expenses” shall have the meaning set forth in Section 3.8.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other than a
registration statement (and related Prospectus) filed on Form S-4 or Form S-8 or
any successor form thereto.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Rule 144” means Rule 144 under the Securities Act (or any successor rule).

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Second Securities Purchase Agreement” has the meaning set forth in the
recitals.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Selling Stockholder Information” shall have the meaning set forth in
Section 3.9.1.

“Shelf Period” shall have the meaning set forth in Section 3.2.2.

“Shelf Registration” shall have the meaning set forth in Section 3.2.1(a).

“Shelf Registration Statement” shall have the meaning set forth in
Section 3.2.1(a).

“Shelf Suspension” shall have the meaning set forth in Section 3.2.3.

“Shelf Takedown Request” shall have the meaning set forth in Section 3.2.4(a).

“SWK Warrants” means the warrants to purchase shares of Common Stock issued in
connection with the Debt Financing.

“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests relating thereto, a direct
or indirect transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition thereof, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily,
by operation of law, pursuant to judicial process or otherwise. “Transferred”
shall have a correlative meaning.

 

4



--------------------------------------------------------------------------------

“Underwritten Public Offering” means an underwritten Public Offering, including
any bought deal or block sale to a financial institution conducted as an
underwritten Public Offering.

“Underwritten Shelf Takedown” means an Underwritten Public Offering pursuant to
an effective Shelf Registration Statement.

“Warrants” has the meaning set forth in the recitals.

“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.

Section 2.2 Other Interpretive Provisions. (a) The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

ARTICLE 3

REGISTRATION RIGHTS

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Investor will perform and comply with such of the following provisions
as are applicable to such Investor.

Section 3.1 Demand Registration.

Section 3.1.1 Request for Demand Registration.

(a) At any time, but subject to the net proceeds limitations in
Section 3.1.1(b), the Investors holding a majority of the then outstanding
Registrable Securities shall have the right to make a written request from time
to time (a “Demand Registration Request”) to the Company for Registration of all
or part of the Registrable Securities held by such Investors and any other
Investor. Any such Registration pursuant to a Demand Registration Request shall
hereinafter be referred to as a “Demand Registration.”

 

5



--------------------------------------------------------------------------------

(b) Each Demand Registration Request shall specify (x) the kind and aggregate
amount of Registrable Securities to be registered, provided that the anticipated
net proceeds from the Registrable Securities to be registered by all Investors
must be at least $5,000,000, and (y) the intended method or methods of
disposition thereof.

(c) Upon receipt of a Demand Registration Request, the Company shall as promptly
as practicable file a Registration Statement (a “Demand Registration Statement”)
relating to such Demand Registration, and use its commercially reasonable
efforts to cause such Demand Registration Statement to be promptly declared
effective under the Securities Act.

Section 3.1.2 Limitation on Demand Registrations. The Company shall not be
obligated to take any action to effect any Demand Registration if a Demand
Registration was declared effective, the Investors withdraw their request
pursuant to Section 3.1.3 or an Underwritten Shelf Takedown requested by the
Investors was consummated within the preceding ninety (90) days.

Section 3.1.3 Demand Withdrawal. The Investors may withdraw all or any portion
of their Registrable Securities included in a Demand Registration from such
Demand Registration at any time prior to the effectiveness of the applicable
Demand Registration Statement. Upon receipt of a notice to such effect from the
Investor or Investors holding an aggregate of at least a majority of the then
outstanding Registrable Securities with respect to all of their Registrable
Securities included in such Demand Registration, the Company shall cease all
efforts to secure effectiveness of the applicable Demand Registration Statement.

Section 3.1.4 Effective Registration. The Company shall use commercially
reasonable efforts to cause the Demand Registration Statement to become
effective and remain effective for not less than one hundred eighty (180) days
(or such shorter period as will terminate when all Registrable Securities
covered by such Demand Registration Statement have been sold or withdrawn), or,
if such Demand Registration Statement relates to an Underwritten Public
Offering, such longer period as in the opinion of counsel for the underwriter or
underwriters a Prospectus is required by law to be delivered in connection with
sales of Registrable Securities by an underwriter or dealer.

Section 3.1.5 Delay in Filing; Suspension of Registration. If the filing,
initial effectiveness or continued use of a Demand Registration Statement at any
time would require the Company to make an Adverse Disclosure, the Company may,
upon giving prompt written notice of such action to the Investors, delay the
filing or initial effectiveness of, or suspend use of, the Demand Registration
Statement (a “Demand Suspension”); provided, however, that the Company shall not
be permitted to exercise a Demand Suspension more than once during any twelve
(12)-month period for a period not to exceed sixty (60) days. In the case of a
Demand Suspension, the Investors shall suspend use of the applicable Prospectus
in connection with any sale or purchase, or offer to sell or purchase,
Registrable Securities, upon receipt of the notice referred to above. The
Company shall immediately notify the Investors in writing upon the termination
of any Demand Suspension, amend or supplement the Prospectus, if necessary, so
it does not contain any untrue statement or omission and furnish to the
Investors such numbers of copies of the Prospectus as so amended or supplemented
as the Investors may reasonably request. The Company shall, if necessary,
supplement or amend the Demand Registration

 

6



--------------------------------------------------------------------------------

Statement, if required by the registration form used by the Company for the
Demand Registration or by the instructions applicable to such registration form
or by the Securities Act or the rules or regulations promulgated thereunder or
as may reasonably be requested by the Investor.

Section 3.2 Shelf Registration.

Section 3.2.1 Request for Shelf Registration.

(a) The Company shall, within thirty (30) days of the date of the Closing, file
with the SEC a shelf Registration Statement pursuant to Rule 415 under the
Securities Act (“Shelf Registration Statement”) relating to the offer and sale
of Registrable Securities held by the Investors from time to time hereunder and
under the First Registration Rights Agreement (but only to the extent such
securities have not been registered pursuant to the First Registration Rights
Agreement) in accordance with the methods of distribution elected by the
Investors, and the Company shall use its commercially reasonable efforts to
cause such Shelf Registration Statement to promptly become effective under the
Securities Act, but in no event later than sixty (60) days after filing such
Shelf Registration Statement. Any such Registration pursuant to this
Section 3.2.1(a) shall hereinafter be referred to as a “Shelf Registration.”

(b) If on the date of the Closing, the Company is not a WKSI, then the Investors
shall submit a written notice to the Company specifying the aggregate amount of
Registrable Securities to be registered, which shall not be less than a majority
of the then outstanding Registrable Securities held by the Investors. The
Company shall provide to the Investors the information necessary to determine
the Company’s status as a WKSI upon request.

Section 3.2.2 Continued Effectiveness. The Company shall use its commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective under the Securities Act in order to permit the Prospectus forming
part of the Shelf Registration Statement to be usable by an Investor until the
earlier of: (i) the date as of which all Registrable Securities have been sold
pursuant to the Shelf Registration Statement or another Registration Statement
filed under the Securities Act (but in no event prior to the applicable period
referred to in Section 4(a)(3) of the Securities Act and Rule 174 thereunder);
and (ii) the date as of which the Investors no longer hold Registrable
Securities (such period of effectiveness, the “Shelf Period”). Subject to
Section 3.2.4, the Company shall be deemed not to have used its commercially
reasonable efforts to keep the Shelf Registration Statement effective during the
Shelf Period if the Company voluntarily takes any action or omits to take any
action that would result in the Investors not being able to offer and sell any
Registrable Securities pursuant to such Shelf Registration Statement during the
Shelf Period, unless such action or omission is required by applicable law.

Section 3.2.3 Suspension of Registration. If the continued use of such Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
the Investors, suspend use of the Shelf Registration Statement (a “Shelf
Suspension”); provided, however, that the Company shall not be permitted to
exercise a Shelf Suspension more than one time during any twelve (12)-month
period for a period not to exceed sixty (60) days. In the case of a Shelf
Suspension, the Investors agree to suspend use of the applicable Prospectus in
connection with

 

7



--------------------------------------------------------------------------------

any sale or purchase of, or offer to sell or purchase, Registrable Securities,
upon receipt of the notice referred to above. The Company shall immediately
notify the Investors in writing upon the termination of any Shelf Suspension,
amend or supplement the Prospectus, if necessary, so it does not contain any
untrue statement or omission and furnish to the Investors such numbers of copies
of the Prospectus as so amended or supplemented as the Investors may reasonably
request. The Company shall, if necessary, supplement or amend the Shelf
Registration Statement, if required by the registration form used by the Company
for the Shelf Registration Statement or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by the Investors.

Section 3.2.4 Shelf Takedown.

(a) At any time the Company has an effective Shelf Registration Statement with
respect to the Investors’ Registrable Securities, by notice to the Company
specifying the intended method or methods of disposition thereof, the Investors
may make a written request (a “Shelf Takedown Request”) to the Company to effect
a Public Offering, including an Underwritten Shelf Takedown, of all or a portion
of the Investors’ Registrable Securities that may be registered under such Shelf
Registration Statement, and as soon as practicable the Company shall amend or
supplement the Shelf Registration Statement as necessary for such purpose.

(b) All determinations as to whether to complete any Underwritten Shelf Takedown
and as to the timing, manner, price and other terms of any Underwritten Shelf
Takedown contemplated by this Section 3.2.4 shall be determined by the
Investors.

(c) The Company shall not be obligated to take any action to effect any
Underwritten Shelf Takedown if (x) the anticipated net proceeds from the
Registrable Securities to be sold are not at least $5,000,000, or (y) a Demand
Registration was declared effective or an Underwritten Shelf Takedown requested
by the Investors was consummated within the preceding ninety (90) days.

Section 3.3 Piggyback Registration.

Section 3.3.1 Participation. If the Company at any time proposes to file a
Registration Statement under the Securities Act or to conduct a Public Offering
under an effective Shelf Registration Statement with respect to any offering of
its equity securities for its own account or for the account of any other
Persons (other than (i) a Registration under Sections 3.1 or 3.2, (ii) a
Registration on Form S-4 or Form S-8 or any successor form to such forms or
(iii) a Registration of securities solely relating to an offering and sale to
employees or directors of the Company or its subsidiaries pursuant to any
employee stock plan or other employee benefit plan arrangement), then, as soon
as practicable (but in no event less than ten (10) Business Days prior to the
proposed date of filing of such Registration Statement or, in the case of a
Public Offering under a Shelf Registration Statement, the anticipated pricing or
trade date), the Company shall give written notice (a “Piggyback Notice”) of
such proposed filing or Public Offering to the Investors, and such Piggyback
Notice shall offer the Investors the opportunity to register under such
Registration Statement such number of Registrable Securities as the Investors

 

8



--------------------------------------------------------------------------------

may request in writing, or to sell in such Public Offering up to such number of
Registrable Securities that are included in the Shelf Registration Statement for
such Public Offering or under a Shelf Registration Statement filed pursuant to
Section 3.2, (a “Piggyback Registration”). The Investors must notify the Company
of the number of Registrable Securities that they are requesting to be included
in the Registration Statement within five (5) Business Days after receipt by the
Investor of the Piggyback Notice. Subject to Section 3.3.2, the Company shall
include in such Registration Statement or in such Public Offering as applicable,
all such Registrable Securities that are requested to be included therein within
five (5) Business Days after receipt by the Investor of any such Piggyback
Notice; provided, however, that if at any time after giving written notice of
its intention to register or sell any securities and prior to the effective date
of the Registration Statement filed in connection with such Registration, or the
pricing or trade date of a Public Offering under a Shelf Registration Statement,
the Company determines for any reason not to register or sell or to delay the
Registration or sale of such securities, the Company shall give written notice
of such determination to the Investors and, thereupon, (i) in the case of a
determination not to register or sell, shall be relieved of its obligation to
register or sell any Registrable Securities in connection with such Registration
or Public Offering (but not from its obligation to pay the Registration Expenses
in connection therewith), without prejudice, however, to the rights of any
Investor to request that such Registration or sale be effected as a Demand
Registration under Section 3.1 or an Underwritten Shelf Takedown under
Section 3.2, as the case may be, and (ii) in the case of a determination to
delay Registration or sale, in the absence of a request for a Demand
Registration or an Underwritten Shelf Takedown, as the case may be, shall be
permitted to delay registering or selling any Registrable Securities, for the
same period as the delay in registering or selling such other securities as
reasonably determined by the Company. The Investors shall have the right to
withdraw all or part of their request for inclusion of its Registrable
Securities in a Piggyback Registration by giving written notice to the Company
of its request to withdraw.

Section 3.3.2 Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed offering of Registrable Securities included in a
Piggyback Registration informs the Company and the Investors in writing that, in
its or their opinion, the aggregate number of securities that the Investors and
any other Persons intend to include in such offering exceeds the number that can
be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, then the securities to be included in such
Registration shall be (i) first, one hundred percent (100%) of the securities
that the Company proposes to sell, and (ii) second, and only if all the
securities referred to in clause (i) have been included, the number of the
Investors’ Registrable Securities and the registrable securities of any Person
included in such Piggyback Registration pursuant to the registration rights
related to the First Securities Purchase Agreement on a pro rata basis that, in
the opinion of such managing underwriter or underwriters, can be sold without
having such adverse effect and (iii) third, and only if all of the Registrable
Securities referred to in clause (ii) have been included in such Registration,
any other securities eligible for inclusion in such Registration.

Section 3.3.3 No Effect on Other Registrations. No Registration of Registrable
Securities effected pursuant to a request under this Section 3.3 shall be deemed
to have been effected pursuant to Sections 3.1 and 3.2 or shall relieve the
Company of its obligations under Sections 3.1 and 3.2.

 

9



--------------------------------------------------------------------------------

Section 3.4 Lock-Up Agreements. In connection with each Registration or sale of
Registrable Securities pursuant to Section 3.1, 3.2 or 3.3 conducted as an
Underwritten Public Offering, the Company agrees to cause its directors and
executive officers, if requested by the underwriters in any such Underwritten
Public Offering, to become bound by and to execute and deliver a customary
lock-up agreement with the underwriter(s) of such Underwritten Public Offering
relating to the transfer of any equity securities of the Company held by such
Person during the period commencing on the date of the final Prospectus relating
to the Underwritten Public Offering and ending on the date specified by the
underwriters (such period not to exceed ninety (90) days plus such additional
period as may be requested by the Company or an underwriter to accommodate
regulatory restrictions on the publication or other distribution of research
reports and analyst recommendations and opinions, if applicable).

Section 3.5 Registration Procedures.

Section 3.5.1 Requirements. In connection with the Company’s obligations under
Sections 3.1 through 3.4, the Company shall use its commercially reasonable
efforts to effect such Registration and to permit the sale of such Registrable
Securities in accordance with the intended method or methods of distribution
thereof as expeditiously as reasonably practicable, and in connection therewith
the Company shall:

(a) As promptly as practicable prepare the required Registration Statement,
including all exhibits and financial statements required under the Securities
Act to be filed therewith and Prospectus, and, before filing a Registration
Statement or Prospectus or any amendments or supplements thereto, (x) furnish to
the underwriters, if any, and to the Investors, copies of all documents prepared
to be filed, which documents shall be subject to the review of such underwriters
and the Investors and their respective counsel, (y) make such changes in such
documents concerning an Investor prior to the filing thereof as such Investor,
or its counsel, may reasonably request and (z) except in the case of a
Registration under Section 3.3 not file any Registration Statement or Prospectus
or amendments or supplements thereto to which the Investors, in such capacity,
or the underwriters, if any, shall reasonably object;

(b) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and supplements to the Prospectus as may be
(x) reasonably requested by the Investors with Registrable Securities covered by
such Registration Statement, (y) reasonably requested by any Investor (to the
extent such request relates to information relating to such Investor), or
(z) necessary to keep such Registration Statement effective for the period of
time required by this Agreement, and comply with provisions of the applicable
securities laws with respect to the sale or other disposition of all securities
covered by such Registration Statement during such period in accordance with the
intended method or methods of disposition by the sellers thereof set forth in
such Registration Statement;

(c) notify the Investors and the managing underwriter or underwriters, if any,
and (if requested) confirm such notice in writing and provide copies of the
relevant documents, as soon as reasonably practicable after notice thereof is
received by the Company (a) when the applicable Registration Statement or any
amendment thereto has been filed or becomes effective, and when the applicable
Prospectus or any amendment or supplement thereto has been filed, (b) of any
written comments by the SEC, or any request by the SEC or other federal or state

 

10



--------------------------------------------------------------------------------

governmental authority for amendments or supplements to such Registration
Statement or such Prospectus, or for additional information (whether before or
after the effective date of the Registration Statement) or any other
correspondence with the SEC relating to, or which may affect, the Registration,
(c) of the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or any order by the SEC or any other regulatory
authority preventing or suspending the use of any preliminary or final
Prospectus or the initiation or threatening of any proceedings for such
purposes, (d) if, at any time, the representations and warranties of the Company
in any applicable underwriting agreement cease to be true and correct in all
material respects and (e) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

(d) promptly notify the Investors and the managing underwriter or underwriters,
if any, when the Company becomes aware of the happening of any event as a result
of which the applicable Registration Statement or the Prospectus included in
such Registration Statement (as then in effect) contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements therein (in the case of such Prospectus or any preliminary
Prospectus, in light of the circumstances under which they were made) not
misleading, when any Issuer Free Writing Prospectus includes information that
may conflict with the information contained in the Registration Statement, or,
if for any other reason it shall be necessary during such time period to amend
or supplement such Registration Statement or Prospectus in order to comply with
the Securities Act and, as promptly as reasonably practicable thereafter,
prepare and file with the SEC, and furnish without charge to the Investors and
the managing underwriter or underwriters, if any, an amendment or supplement to
such Registration Statement or Prospectus, which shall correct such misstatement
or omission or effect such compliance;

(e) to the extent the Company is eligible under the relevant provisions of Rule
430B under the Securities Act, if the Company files any Shelf Registration
Statement, the Company shall include in such Shelf Registration Statement such
disclosures as may be required by Rule 430B under the Securities Act (referring
to the unnamed selling security holders in a generic manner) in order to ensure
that any Investor may be added to such Shelf Registration Statement at a later
time through the filing of a Prospectus supplement rather than a post-effective
amendment;

(f) use its commercially reasonable efforts to prevent, or obtain the withdrawal
of, any stop order or other order or notice preventing or suspending the use of
any preliminary or final Prospectus;

(g) promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment such information as the managing
underwriter or underwriters, if any, and Investors agree should be included
therein relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such Prospectus supplement, Issuer
Free Writing Prospectus or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment;

 

11



--------------------------------------------------------------------------------

(h) furnish to the Investors and each underwriter, if any, without charge, as
many conformed copies as the Investors or such underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment or supplement thereto, including financial statements
and schedules, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference);

(i) deliver to the Investors and each underwriter, if any, without charge, as
many copies of the applicable Prospectus (including each preliminary Prospectus)
and any amendment or supplement thereto and such other documents as the
Investors or such underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by the Investors or underwriter (it
being understood that the Company shall consent to the use of such Prospectus or
any amendment or supplement thereto by the Investors and the underwriters, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus or any amendment or supplement thereto);

(j) on or prior to the date on which the applicable Registration Statement
becomes effective, use its commercially reasonable efforts to register or
qualify, and cooperate with the Investors, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
Registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction as
any Investor or managing underwriter or underwriters, if any, or their
respective counsel reasonably request in writing and do any and all other acts
or things reasonably necessary or advisable to keep such Registration or
qualification in effect for such period as required by Section 3.1 or
Section 3.2, as applicable, provided that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to taxation or general
service of process in any such jurisdiction where it is not then so subject;

(k) cooperate with the Investors and the managing underwriter or underwriters,
if any, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be in such denominations and
registered in such names as the managing underwriters may request prior to any
sale of Registrable Securities to the underwriters;

(l) use its commercially reasonable efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;

(m) make such representations and warranties to the Investors, and the
underwriters or agents, if any, in form, substance and scope as are customarily
made by issuers in public offerings similar to the offering then being
undertaken;

(n) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Investors or
the managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the Registration and disposition of such Registrable
Securities;

 

12



--------------------------------------------------------------------------------

(o) obtain for delivery to the Investors and to the underwriter or underwriters,
if any, an opinion or opinions from counsel for the Company dated the most
recent effective date of the Registration Statement or, in the event of an
Underwritten Public Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which opinions shall be
reasonably satisfactory to the Investors or underwriters, as the case may be,
and their respective counsel;

(p) in the case of an Underwritten Public Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Investors included in such Registration or sale, a comfort letter from the
Company’s independent registered public accounting firm (and, if necessary, any
other independent registered public accounting firm of any subsidiary of the
Company or any business acquired by the Company for which financial statements
and financial data are, or are required to be, included in the Registration
Statement) in customary form and covering such matters of the type customarily
covered by comfort letters as the managing underwriter or underwriters
reasonably request, dated the date of execution of the underwriting agreement
and brought down to the closing under the underwriting agreement;

(q) cooperate with each Investor selling Registrable Securities and each
underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;

(r) use its commercially reasonable efforts to comply with all applicable
securities laws and, if a Registration Statement was filed, make available to
its security holders, as soon as reasonably practicable, an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and the rules
and regulations promulgated thereunder;

(s) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement;

(t) use its commercially reasonable efforts to cause all Registrable Securities
covered by the applicable Registration Statement to be listed on each securities
exchange on which any of the Company’s equity securities are then listed or
quoted and on the Principal Trading Market;

(u) make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by a representative appointed by the Investors, by any
underwriter participating in any disposition to be effected pursuant to such
Registration Statement and by any attorney, auditor or other agent retained by
the Investors or any such underwriter, all pertinent financial and other records
and pertinent corporate documents and properties of the Company, and cause all
of the Company’s officers, directors and employees and the Company’s independent
registered public accounting firm which has certified its financial statements
to make themselves available to discuss the business of the Company and to
supply all information reasonably requested by any such Person in connection
with such Registration Statement;

 

13



--------------------------------------------------------------------------------

(v) in the case of an Underwritten Public Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;

(w) take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

(x) take all reasonable action to ensure that any Issuer Free Writing Prospectus
utilized in connection with any Registration complies in all material respects
with the Securities Act, is filed in accordance with the Securities Act to the
extent required thereby, is retained in accordance with the Securities Act to
the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

(y) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms of this Agreement.

Section 3.5.2 Company Information Requests. The Company may require the
Investors to furnish to the Company such information regarding the distribution
of such securities and such other information relating to the Investors and
their ownership of Registrable Securities as the Company may from time to time
reasonably request in writing and the Company may exclude from such Registration
or sale the Registrable Securities of each Investor who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
Each Investor shall furnish such information to the Company and to cooperate
with the Company as reasonably necessary to enable the Company to comply with
the provisions of this Agreement.

Section 3.6 Underwritten Offerings.

Section 3.6.1 Shelf and Demand Registrations. If requested by the underwriters
for any Underwritten Public Offering, pursuant to a registration or sale under
Sections 3.1 or 3.2, the Company shall enter into an underwriting agreement with
such underwriters, such agreement to be reasonably satisfactory in substance and
form to each of the Company, the Investors and the underwriters, and to contain
such representations and warranties by the Company and such other terms as are
generally prevailing in agreements of that type, including indemnities no less
favorable to the recipient thereof than those provided in Section 3.9 of this
Agreement. Each Investor shall cooperate with the Company in the negotiation of
the underwriting agreement and shall give consideration to the reasonable
suggestions of the Company regarding the form thereof, and each Investor shall
complete and execute all questionnaires, powers of attorney and other documents
reasonably requested by the underwriters and required under the terms of such
underwriting arrangements. No Investor shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Investor’s title to the Registrable Securities, intended

 

14



--------------------------------------------------------------------------------

method of distribution and any other representations to be made by such Investor
as are generally prevailing in agreements of that type, and the aggregate amount
of the liability of any Investor under such agreement shall not exceed such
Investor’s proceeds from the sale of their Registrable Securities in the
offering, net of underwriting discounts and commissions but before expenses.

Section 3.6.2 Piggyback Registrations. If the Company proposes to register or
sell any of its securities under the Securities Act as contemplated by
Section 3.3 and such securities are to be distributed through one or more
underwriters, the Company shall, if requested by the Investors pursuant to
Section 3.3 and, subject to the provisions of Section 3.3.2, use its
commercially reasonable efforts to arrange for such underwriters to include on
the same terms and conditions that apply to the other sellers in such
Registration or sale all the Registrable Securities to be offered and sold by
such Investors among the securities of the Company to be distributed by such
underwriters in such Registration or sale. The Investors shall be party to the
underwriting agreement between the Company and such underwriters and shall
complete and execute all questionnaires, powers of attorney and other documents
reasonably requested by the underwriters and required under the terms of such
underwriting arrangements. No Investor shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Investor’s title to the Registrable Securities, intended method of distribution
and any other representations to be made by such Investor as are generally
prevailing in agreements of that type, and the aggregate amount of the liability
of any Investor shall not exceed such Investor’s proceeds from the sale of its
Registrable Securities in the offering, net of underwriting discounts and
commissions but before expenses.

Section 3.6.3 Selection of Underwriters; Selection of Counsel. In the case of an
Underwritten Public Offering under Sections 3.1 or 3.2, the managing underwriter
or underwriters to administer the offering shall be determined by the Investors
holding at least a majority of the then outstanding Registrable Securities
included in such registration. In the case of an Underwritten Public Offering
under Section 3.3, the managing underwriter or underwriters to administer the
offering shall be determined by the Company; provided that such underwriter or
underwriters shall be reasonably acceptable to such Investors.

Section 3.7 No Inconsistent Agreements; Additional Rights. Neither the Company
nor any of its subsidiaries shall hereafter enter into, and neither the Company
nor any of its subsidiaries is currently a party to, any agreement with respect
to its securities that is inconsistent with the rights granted to the Investors
by this Agreement. Without approval of the Investors, neither the Company nor
any of its subsidiaries shall enter into any agreement granting registration or
similar rights to any Person (other than respect to registration rights granted
pursuant to the First Registration Rights Agreement and the SWK Warrants), and
the Company hereby represents and warrants that, as of the date hereof, no
registration or similar rights have been granted to any other Person other than
pursuant to this Agreement, the First Registration Rights Agreement and the SWK
Warrants.

Section 3.8 Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to

 

15



--------------------------------------------------------------------------------

be made with the SEC or FINRA, (ii) all fees and expenses in connection with
compliance with any securities or “Blue Sky” laws (including reasonable fees and
disbursements of counsel for the underwriters in connection with blue sky
qualifications of the Registrable Securities), (iii) all printing, duplicating,
word processing, messenger, telephone, facsimile and delivery expenses
(including expenses of printing certificates for the Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
Prospectuses), (iv) all fees and disbursements of counsel for the Company and of
all independent registered public accounting firms of the Company and any
subsidiaries of the Company (including the expenses of any special audit and
comfort letters required by or incident to such performance), (v) Securities Act
liability insurance or similar insurance if the Company so desires or the
underwriters so require in accordance with then-customary underwriting practice,
(vi) all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange or quotation of the
Registrable Securities on any inter-dealer quotation system, (viii) all
reasonable fees and disbursements of one legal counsel for the Investors,
(ix) any reasonable fees and disbursements of underwriters customarily paid by
issuers or sellers of securities, (x) all fees and expenses of any special
experts or other Persons retained by the Company in connection with any
Registration or sale, (xi) all of the Company’s internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties) and (xii) all expenses related to the “road show” for any
Underwritten Public Offering, including the reasonable out-of-pocket expenses of
the Investors and underwriters, if so requested. All such expenses are referred
to herein as “Registration Expenses”. The Company shall not be required to pay
any fees and disbursements to underwriters not customarily paid by the issuers
of securities in an offering similar to the applicable offering, including
underwriting discounts and commissions and transfer taxes, if any, attributable
to the sale of Registrable Securities.

Section 3.9 Indemnification.

Section 3.9.1 Indemnification by the Company. The Company shall indemnify and
hold harmless, to the full extent permitted by law, each Investor, each
shareholder, member, limited or general partner of any Investor, each
shareholder, member, limited or general partner of each such shareholder,
member, limited or general partner, each of their respective Affiliates,
officers, directors, shareholders, employees, advisors, and agents and each
Person who controls (within the meaning of the Securities Act or the Exchange
Act) such Persons and each of their respective Representatives from and against
any and all losses, penalties, judgments, suits, costs, claims, damages,
liabilities and expenses, joint or several (including reasonable costs of
investigation and legal expenses as incurred and any indemnity and contribution
payments made to underwriters ) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which Registrable
Securities are registered or sold under the Securities Act (including any final,
preliminary or summary Prospectus contained therein or any amendment thereof or
supplement thereto or any documents incorporated by reference therein) or any
other disclosure document produced by or on behalf of the Company or any of its
subsidiaries including any report and other document filed under the Exchange
Act, (ii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading or (iii) any violation
or alleged violation by the Company or any of its subsidiaries of any federal,
state, foreign or common law rule or regulation

 

16



--------------------------------------------------------------------------------

applicable to the Company or any of its subsidiaries and relating to action or
inaction in connection with any such registration, disclosure document or other
document or report; provided, that the Investors shall not be entitled to
indemnification pursuant to this Section 3.9.1 in respect of any untrue
statement or omission contained in any information relating to any Investor
furnished in writing by such Investor to the Company specifically for inclusion
in a Registration Statement and used by the Company in conformity therewith
(such information “Selling Stockholder Information”). This indemnity shall be in
addition to any liability the Company may otherwise have. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Investors or any indemnified party and shall survive the Transfer
of such securities by any Investor and regardless of any indemnity agreed to in
the underwriting agreement that is less favorable to the Investors. The Company
shall also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such Persons (within the
meaning of the Securities Act and the Exchange Act) to the same extent as
provided above (with appropriate modification) with respect to the
indemnification of the indemnified parties.

Section 3.9.2 Indemnification by the Investors. Each Investor shall (severally
and not jointly) indemnify and hold harmless, to the fullest extent permitted by
law, the Company, its directors and officers and each Person who controls the
Company (within the meaning of the Securities Act or the Exchange Act) from and
against any Losses resulting from (i) any untrue statement of a material fact in
any Registration Statement under which Registrable Securities were registered or
sold under the Securities Act (including any final, preliminary or summary
Prospectus contained therein or any amendment thereof or supplement thereto or
any documents incorporated by reference therein) or (ii) any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus or preliminary Prospectus, in
light of the circumstances under which they were made) not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
omission is contained in such Investor’s Selling Stockholder Information. In no
event shall the liability of any Investor hereunder be greater in amount than
the dollar amount of the proceeds from the sale of its Registrable Securities in
the offering giving rise to such indemnification obligation, net of underwriting
discounts and commissions but before expenses, less any amounts paid by such
Investor pursuant to Section 3.9.4 and any amounts paid by such Investor as a
result of liabilities incurred under the underwriting agreement, if any, related
to such sale.

Section 3.9.3 Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it forfeits substantive legal rights by reason of such delay or
failure) and (ii) permit such indemnifying party to assume the defense of such
claim with counsel reasonably satisfactory to the indemnified party; provided,
however, that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (i) the indemnifying party has agreed in writing to pay such
fees or expenses, (ii) the indemnifying party shall have failed to assume the
defense of such claim within a reasonable time after receipt of notice of such
claim from the Person entitled to

 

17



--------------------------------------------------------------------------------

indemnification hereunder and employ counsel reasonably satisfactory to such
Person, (iii) the indemnified party has reasonably concluded (based upon advice
of its outside counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party, or (iv) in the reasonable judgment of any
such Person (based upon advice of its outside counsel) a conflict of interest
may exist between such Person and the indemnifying party with respect to such
claims (in which case, if the Person notifies the indemnifying party in writing
that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). If the indemnifying party
assumes the defense, the indemnifying party shall not have the right to settle
such action without the consent of the indemnified party, which shall not be
unreasonably withheld, conditioned or delayed. No indemnifying party shall
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of an unconditional release from all liability in
respect to such claim or litigation without the prior written consent of such
indemnified party. If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its prior written consent, but such consent may not be unreasonably
withheld, conditioned or delayed. It is understood that the indemnifying party
or parties shall not, except as specifically set forth in this Section 3.9.3, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements or other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time
unless (x) the employment of more than one counsel has been authorized in
writing by the indemnifying party or parties, (y) an indemnified party has
reasonably concluded (based on the advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties or (z) a conflict or potential
conflict exists or may exist (based upon advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.

Section 3.9.4 Contribution. If for any reason the indemnification provided for
in Section 3.9.1 and Section 3.9.2 is unavailable to an indemnified party or
insufficient in respect of any Losses referred to therein (other than as a
result of exceptions or limitations on indemnification contained in
Section 3.9.1 and Section 3.9.2), then the indemnifying party shall contribute
to the amount paid or payable by the indemnified party as a result of such Loss
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and the indemnified party or parties on the
other hand in connection with the acts, statements or omissions that resulted in
such Losses, as well as any other relevant equitable considerations. In
connection with any Registration Statement filed with the SEC by the Company,
the relative fault of the indemnifying party on the one hand and the indemnified
party on the other hand shall be determined by reference to, among other things,
whether any untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties hereto agree that it would not
be just or equitable if contribution pursuant to this Section 3.9.4 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in this

 

18



--------------------------------------------------------------------------------

Section 3.9.4. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The amount paid or payable by an indemnified party as a
result of the Losses referred to in Sections 3.9.1 and 3.9.2 shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 3.9.4, in connection with any Registration Statement filed by the
Company, no Investor shall not be required to contribute any amount in excess of
the dollar amount of the proceeds from the sale of its Registrable Securities in
the offering giving rise to such indemnification obligation, net of underwriting
discounts and commissions but before expenses, less any amounts paid by such
Investor pursuant to Section 3.9.2 and any amounts paid by such Investor as a
result of liabilities incurred under the underwriting agreement, if any, related
to such sale. If indemnification is available under this Section 3.9, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Sections 3.9.1 and 3.9.2 hereof without regard to the provisions of
this Section 3.9.4. The remedies provided for in this Section 3.9 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

Section 3.10 Rules 144 and 144A and Regulation S. The Company shall file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder (or, if the Company
is not required to file such reports, it will, upon the request of any Investor,
make publicly available such necessary information for so long as necessary to
permit sales that would otherwise be permitted by this Agreement pursuant to
Rule 144, Rule 144A or Regulation S under the Securities Act, as such rules may
be amended from time to time or any similar rule or regulation hereafter adopted
by the SEC), and it will take such further action as any Investor may reasonably
request, all to the extent required from time to time to enable the Investors to
sell Registrable Securities without Registration under the Securities Act in
transactions that would otherwise be permitted by this Agreement and within the
limitation of the exemptions provided by (i) Rule 144, Rule 144A or Regulation S
under the Securities Act, as such rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Investor, the Company will deliver to the Investors a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.

Section 3.11 Existing Registration Statements. Notwithstanding anything herein
to the contrary and subject to applicable law and regulation, the Company may
satisfy any obligation hereunder to file a Registration Statement or to have a
Registration Statement become effective by a specified date by designating, by
notice to each Investor, a Registration Statement that previously has been filed
with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided that
such previously filed Registration Statement may be, and is, amended or, subject
to applicable securities laws, supplemented to add the number of Registrable
Securities, and, to the extent necessary, to identify the Investors as selling
stockholders demanding the filing of a Registration Statement pursuant to the
terms of this Agreement. To the extent this Agreement refers to the filing or
effectiveness of other Registration Statements, by or at a specified time and
the Company has, in lieu of then filing such Registration Statements or having
such Registration Statements become effective,

 

19



--------------------------------------------------------------------------------

designated a previously filed or effective Registration Statement as the
relevant Registration Statement for such purposes, in accordance with the
preceding sentence, such references shall be construed to refer to such
designated Registration Statement, as amended or supplemented in the manner
contemplated by the immediately preceding sentence.

ARTICLE 4

MISCELLANEOUS

Section 4.1 Authority: Effect. Each party hereto represents and warrants to and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association. The Company and its
subsidiaries shall be jointly and severally liable for all obligations of each
such party pursuant to this Agreement.

Section 4.2 Notices. Any notices, requests, demands and other communications
required or permitted in this Agreement shall be effective if in writing and
(i) delivered personally, (ii) sent by facsimile or e-mail, or (iii) sent by
overnight courier, in each case, addressed as follows:

If to the Company to:

pSivida Corp.

480 Pleasant Street

Watertown, Massachusetts 02472

Attention: John D. Mercer

Telephone: (610) 254-9200

Facsimile: (617) 924-1392

Email: jmercer@psivida.com

With a copy to (which shall not constitute notice):

Hogan Lovells

1735 Market Street

23rd Floor

Philadelphia, PA 19103

Attention: Steven J. Abrams

Telephone No.: (267) 675-4642

Facsimile No.: (267) 675-4601

E-mail: steve.abrams@hoganlovells.com

 

20



--------------------------------------------------------------------------------

If to the Investors, to:

EW Healthcare Partners, L.P.

EW Healthcare Partners-A, L.P.

21 Waterway Avenue, Suite 225

The Woodlands, TX 77380

Attn: Richard Kolodziejcyk, Chief Financial Officer

Email: rkolodziejcy@ewhv.com

Office: (281) 364-1555

Facsimile: (281) 364-9755

and each other Investor at the address set forth on the signature pages hereof.

with a copy (which shall not constitute notice) to:

Reed Smith LLP

599 Lexington Avenue

Attention: Mark G. Pedretti

Email: mpedretti@reedsmith.com

Office: (212) 549-0408

Facsimile: (212) 521-5450

Notice to the holder of record of any Registrable Securities shall be deemed to
be notice to the holder of such securities for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
(2) Business Days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.

Section 4.3 Termination and Effect of Termination. This Agreement shall
terminate upon the date on which the Investors no longer holds any Registrable
Securities, except for the provisions of Sections 3.8 and 3.9, which shall
survive any such termination. No termination under this Agreement shall relieve
any Person of liability for breach or Registration Expenses incurred prior to
termination. In the event this Agreement is terminated, each Person entitled to
indemnification rights pursuant to Section 3.9 hereof shall retain such
indemnification rights with respect to any matter that (i) may be an indemnified
liability thereunder and (ii) occurred prior to such termination.

Section 4.4 Permitted Transferees. The rights of the Investors hereunder may be
assigned (but only with all related obligations as set forth below) in
connection with a Transfer of Registrable Securities to a Permitted Transferee
of the Investor. Without prejudice to any other or similar conditions imposed
hereunder with respect to any such Transfer, no assignment permitted under the
terms of this Section 4.4 will be effective unless the Permitted Transferee to
which the assignment is being made, if not an Investor, has delivered to the
Company a written acknowledgment and agreement in form and substance reasonably
satisfactory to the Company that the Permitted Transferee will be bound by, and
will be a party to, this Agreement. A Permitted Transferee to whom rights are
transferred pursuant to this Section 4.4 may not again transfer those rights to
any other Permitted Transferee, other than as provided in this Section 4.4.

 

21



--------------------------------------------------------------------------------

Section 4.5 Remedies. The parties to this Agreement shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder. The parties acknowledge and agree
that in the event of any breach of this Agreement, in addition to any other
remedies that may be available, each of the parties hereto shall be entitled to
specific performance of the obligations of the other parties hereto and, in
addition, to such other equitable remedies (including preliminary or temporary
relief) as may be appropriate in the circumstances. No delay of or omission in
the exercise of any right, power or remedy accruing to any party as a result of
any breach or default by any other party under this Agreement shall impair any
such right, power or remedy, nor shall it be construed as a waiver of or
acquiescence in any such breach or default, or of any similar breach or default
occurring later; nor shall any such delay, omission nor waiver of any single
breach or default be deemed a waiver of any other breach or default occurring
before or after that waiver.

Section 4.6 Amendments. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective. This Agreement may be amended, modified, extended or terminated, and
the provisions hereof may be waived, only by an agreement in writing signed by
the Company and Investors holding a majority of the then outstanding Registrable
Securities. Each such amendment, modification, extension or termination shall be
binding upon each party hereto. In addition, each party hereto may waive any
right hereunder by an instrument in writing signed by such party.

Section 4.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.

Section 4.8 Consent to Jurisdiction. Each party agrees that all Proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the New York Courts. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the New York Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.

 

22



--------------------------------------------------------------------------------

Section 4.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 4.10 Merger; Binding Effect, Etc. This Agreement constitutes the entire
agreement of the parties with respect to its subject matter, supersedes all
prior or contemporaneous oral or written agreements or discussions with respect
to such subject matter, and shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective heirs, representatives,
successors and permitted assigns. Except as otherwise expressly provided herein,
neither the Investors nor any other party hereto may assign any of its
respective rights or delegate any of its respective obligations under this
Agreement without the prior written consent of the other parties hereto, and any
attempted assignment or delegation in violation of the foregoing shall be null
and void.

Section 4.11 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.

Section 4.12 Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

Section 4.13 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and the Investors covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of any Investor or of any Affiliate or assignee thereof, as such, whether
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Investor or any current or future member of any Investor or
any current or future director, officer, employee, partner or member of any
Investor or of any Affiliate or assignee thereof, as such, for any obligation of
any Investor under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

[Signature pages follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

 

COMPANY:

 

pSivida Corp.

By:      

Name: Nancy Lurker

Title: President and Chief Executive Officer

[Signature Page to Second Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

 

EW Healthcare Partners, L.P. By:       Name:   Title: EW Healthcare Partners-A,
L.P. By:       Name:   Title:

[Signature Page to Second Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

 

Mark J Foley and Dana Foley Trustees of the Foley Family Trust U/A DTD 4/10/02
By:       Name: Mark J. Foley   Title: as Trustee

 

Mark J Foley and Dana Foley Trustees
of the Foley Family Trust U/A DTD 4/10/02 Address:     Attention:   Mark J.
Foley Telephone:     Facsimile:     Email:    

[Signature Page to Second Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS



--------------------------------------------------------------------------------

[PSIVIDA LETTERHEAD]

                 , 2018

Computershare Trust Company, N.A.

Transfer Agent and Registrar

[Address]

ATTN:                                 

Ladies and Gentlemen:

You are hereby authorized and requested, as Registrar and Transfer Agent of the
common stock of pSivida Corp. (the “Corporation”), to issue share certificates
representing an aggregate of                  shares of common stock (the
“Shares”) in such names and amounts set forth on Schedule A hereto.

Please issue and countersign share certificates in the names of the individuals
and entities set forth on Schedule A, and deliver such certificates by certified
overnight delivery to the addresses corresponding to such individuals and
entities, set forth in Schedule A hereto. Please also update the records on
Computershare’s system for the Shares at the time of sale of the Shares on
                        , 2018.

The Shares should bear a restrictive legend acknowledging that, among other
things, the Shares are restricted under U.S. securities laws. The required
legend that should appear on the Shares is set forth in the attached Schedule B.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours, PSIVIDA CORP. By:       Name: Nancy Lurker   Title: President
and Chief Executive Officer

 

Received and Acknowledged: COMPUTERSHARE TRUST COMPANY, N.A.

By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

Common Stock Recipients

 

Purchaser Exact Name

   Address for
Notice      Address for
Delivery      Tax ID      Share Amount   EW Healthcare Partners, L.P.         
   EW Healthcare Partners-A, L.P.             Mark J Foley and Dana Foley
Trustees of the Foley Family Trust U/A DTD 4/10/02            



--------------------------------------------------------------------------------

SCHEDULE B

Share Certificate Legend

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED OR
ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECRETARY’S CERTIFICATE



--------------------------------------------------------------------------------

PSIVIDA CORP.

SECRETARY’S CERTIFICATE

Reference is made to that certain Securities Purchase Agreement, dated as of
March 28, 2018, by and among pSivida Corp, a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages thereto (the
“Securities Purchase Agreement”). Capital Terms used herein and not defined have
the meanings ascribed to them in the Securities Purchase Agreement.

I, John D. Mercer, the duly elected, qualified and acting Secretary of pSivida
Corp., a Delaware corporation (the “Company”), do hereby certify that:

 

  1. A true and complete copy of resolutions relating to the issuance of
             shares of common stock, par value $0.001 per share of the Company
to those purchasers identified in the Securities Purchase Agreement, dated as of
March 28, 2018, and the transactions contemplated in the Transaction Documents
by and among the Company and the purchasers named therein, as adopted by the
Board of Directors of the Company by unanimous written consent dated as of March
    , 2018, is attached hereto as Exhibit A; and such resolutions have not been
amended or revoked and are in full force and effect on the date hereof;

 

  2. Attached hereto as Exhibit B are true and complete copies of the Company’s
(i) Certificate of Incorporation and (ii) By-laws. Such Certificate of
Incorporation and By-laws have not been amended or modified in any way and each
remains in full force and effect on and as of the date hereof; and

 

  3. The persons listed below have been duly elected to, and presently hold, the
office or offices in the Company set opposite his or her name and have been duly
authorized to execute and deliver on behalf of the Company any instruments,
consents, or agreements required under the Transaction Documents to which the
Company is a party and each signature set opposite each name is a true and
correct copy of such officer’s signature.

 

Name

  

Office

  

Signature

Nancy Lurker    President and Chief Executive Officer      Leonard S. Ross   

VP, Finance and Chief Accounting

Officer

    

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Certificate this            
day of             , 2018.

 

 

 

John D. Mercer Secretary

The undersigned, the President and Chief Executive Officer of the Company, does
hereby certify that John D. Mercer is, and at all times since March 1, 2017 has
been, the duly elected, qualified and acting Secretary of the Company and that
the signature appearing above is his genuine signature.

 

 

 

Nancy Lurker President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OFFICER’S CERTIFICATE



--------------------------------------------------------------------------------

PSIVIDA CORP

OFFICER’S CERTIFICATE

Reference is made to that certain Securities Purchase Agreement, dated as of
March __, 2018, by and among pSivida Corp, a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages thereto (the
“Securities Purchase Agreement”). Capital Terms used herein and not defined have
the meanings ascribed to them in the Securities Purchase Agreement.

I, Nancy Lurker, hereby certify as follows:

 

1. The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
date hereof.

 

2. The Company has received Stockholder Approval which is effective.

 

3. The undersigned is a duly elected or appointed, qualified and acting officer
of the Company, holding the office of Chief Executive Officer; said officer has
been duly authorized to execute and deliver on behalf of the Company any
instruments, consents or agreements required under the Transaction Documents to
which the Company is a party that she has executed and delivered.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Officers’ Certificate
this             day of                 , 2018.

 

By:     Name:   Nancy Lurker Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ACCREDITED INVESTOR QUESTIONNAIRE



--------------------------------------------------------------------------------

PSIVIDA CORP

ACCREDITED INVESTOR QUESTIONNAIRE

Ladies and Gentlemen:

The undersigned hereby represents that the undersigned has read the definition
of “Accredited Investor” from Rule 501 of Regulation D attached hereto as
Exhibit A and certifies that either (check one):

 

  ☐ The undersigned is an “Accredited Investor” (please check the appropriate
box on Exhibit A to indicate which of the categories listed describes the
investing entity or individual); or

 

  ☐ The undersigned is not an “Accredited Investor.”

The foregoing representation is true and accurate as of the date first written
below. The undersigned acknowledges and agrees that pSivida Corp. will be
entitled to rely on the truth and accuracy of the foregoing.

 

    Very truly yours,     Dated:                , 2018     By:          
Signature     Its:           Print Title (if applicable)

 

Address (at the State of Domicile):

       

Daytime Telephone Number:

       

Email:

       

Daytime Fax Number:

       



--------------------------------------------------------------------------------

EXHIBIT A

Rule 501. Definitions and Terms Used in Regulation D.

As used in Regulation D, the following terms have the meaning indicated:

(a) Accredited Investor. “Accredited investor” shall mean any person who comes
within any of the following categories, or who the issuer reasonably believes
comes within any of the following categories, at the time of the sale of the
securities to that person:

 

  ☐ Any natural person whose individual net worth1, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000 (excluding the
value of such person’s primary residence);

 

  ☐ Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

  ☐ Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

  ☐ Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

 

  ☐ Any organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

 

  ☐ Any director, executive officer or general partner of the issuer of the
securities being offered or sold, or any director, executive officer or general
partner of a general partner of that issuer;

 

  ☐ Any trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii);

 

  ☐ Any entity in which all of the equity owners are Accredited Investors.

 

1  In calculating net worth, an individual may include equity in his or her
personal property and real estate (other than his or her primary residence),
cash, short-term investments, stock and securities. Inclusion of equity in
personal property and real estate (other than an individual’s primary residence)
should be based on the fair market value of such property less debt secured by
such property. An individual may not include the value of his or her primary
residence in calculating net worth and may exclude the amount of any
indebtedness secured by his or her primary residence up to the fair market value
of the residence. The amount of any indebtedness secured by an individual’s
primary residence in excess of fair market value of the residence must be
included as a liability in calculating net worth. An individual must also
include as a liability any increase in the amount of debt secured by his or her
primary residence incurred within 60 days prior to the date of his or her
subscription for the Securities unless such debt is incurred in connection with
the acquisition of the primary residence.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LOCK-UP



--------------------------------------------------------------------------------

Lock-Up Agreement

March     , 2018

EW Healthcare Partners, L.P.

EW Healthcare Partners-A, L.P.

21 Waterway Avenue, Suite 255

The Woodlands, TX 77380

Ladies and Gentlemen:

As an inducement to the purchasers listed above (the “Purchasers”) to execute
the Securities Purchase Agreement (the “Purchase Agreement”) among the
Purchasers and pSivida Corp. (the “Company”) providing for an initial investment
(the “Investment”) in shares of common stock (the “Common Stock”) of the
Company, the undersigned, by executing this lock-up agreement (this
“Agreement”), agrees that without, in each case, the prior written consent of
the Purchasers holding a majority of the shares of Common Stock purchased
pursuant to the Purchase Agreement, during the period specified in the second
succeeding paragraph (the “Lock-Up Period”), the undersigned will not:
(1) offer, pledge, announce the intention to sell, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, make any short sale or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into, exercisable or exchangeable for or that
represent the right to receive Common Stock (including without limitation,
Common Stock which may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the Securities and Exchange
Commission and securities which may be issued upon exercise of a stock option or
warrant), whether now owned or hereafter acquired (the “Undersigned’s
Securities”); (2) enter into any swap or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of the
Undersigned’s Securities, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise; (3) make any demand for, or exercise any right
with respect to, the registration of any Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock; or
(4) publicly disclose the intention to do any of the foregoing.

The undersigned agrees that the foregoing restrictions preclude the undersigned
from engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Securities even if the Undersigned’s Securities would be
disposed of by someone other than the undersigned. Such prohibited hedging or
other transactions would include, without limitation, any short sale or any
purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to any of the Undersigned’s Securities or with respect
to any security that includes, relates to or derives any significant part of its
value from the Undersigned’s Securities.

The Lock-Up Period will commence on the date of this Agreement and continue and
include the date that is the earlier of (a) the date of the closing of the
transactions contemplated by the Second Securities Purchase Agreement (the
“Second Securities Purchase Agreement”) by and among the Company and the
investors signatory thereto dated the date hereof (the “Additional Investment”)
and (b) the date of the Company’s first meeting of stockholders at which a
proposal to approve the Additional Investment is not approved by the Company’s
stockholders. The Company will provide the undersigned with written notice
confirming the expiration of the Lock-Up Period.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Securities: (i) as a bona fide gift or gifts; (ii) to the immediate family of
the Undersigned or any trust, partnership, limited liability company or other
entity for the direct or indirect benefit of the undersigned or the immediate
family of the undersigned; or (iii) by testate succession or intestate
succession; provided, in the case of clauses (i)-(iii), that (x) such transfer
shall not involve a disposition for value, (y) the transferee agrees in writing
with the Purchasers to be bound by the terms of this Agreement and (z) no filing
by any party under Section 16(a) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), shall be required or shall be made voluntarily in
connection with such transfer (other than a filing on a Form 5 filed within 45
days of December 31, 2018, in which case such Form 5 shall include a footnote
describing the transaction being reported). For purposes of this Agreement,
“immediate family” shall mean any relationship by blood, marriage, domestic
partnership or adoption, not more remote than first cousin. Additionally, any
Common Stock acquired by the undersigned in the open market on or after the date
of the Purchase Agreement will not be subject to this Agreement; provided no
filing under Section 16(a) of the Exchange Act by any party shall be voluntarily
made in connection with any subsequent sale, transfer, gift or disposition of
such Common Stock.

In addition, the foregoing restrictions shall not apply to:

(i) the exercise of stock options granted pursuant to the Company’s equity
incentive plans (including by “net” or “cashless exercise”) or warrants that are
described in the Company’s Exchange Act reports; provided that the terms of this
Agreement shall apply to any of the Undersigned’s Securities issued upon such
exercise;

(ii) transfers of the Undersigned’s Securities to the Company as forfeitures to
satisfy tax withholding obligations pursuant to the Company’s equity incentive
plans or inducement awards that are described in the Company’s Exchange Act
reports;

(iii) transfers of the Undersigned’s Securities to the Company by an executive
officer or director upon death, disability or termination of employment or
service, in each case, of such executive officer or director, as applicable;

(iv) transfers of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock pursuant to a bona fide third-party tender
offer, merger, consolidation or other similar transaction made to all holders of
the Company’s capital stock involving a change of control of the Company;
provided that in the event that such tender offer, merger, consolidation or
other such transaction is terminated and the Undersigned’s Securities are
returned to the Undersigned, the Undersigned’s Securities shall again be subject
to the restrictions contained in this Agreement;



--------------------------------------------------------------------------------

(v) transfers of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock by operation of law to a spouse, former spouse,
domestic partner, former domestic partner, child or other dependent pursuant to
a qualified domestic order or in connection with a divorce settlement; provided
that the transferee agrees in writing to be bound by the terms of this Agreement
prior to such transfer and, if the undersigned is required to file a report
under Section 16(a) of the Exchange Act reporting a reduction in beneficial
ownership of shares of Common Stock during the Lock-Up Period, that the
undersigned shall include a statement in such report to the effect that the
transfer occurred by operation of law, such as pursuant to a qualified domestic
order or in connection with a divorce settlement, as applicable;

(vi) the establishment of any contract, instruction or plan (a “Plan”) that
satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange
Act (“Rule 10b5-1”); provided that no sales of the Undersigned’s Securities
shall be made pursuant to such a Plan prior to the expiration of the Lock-Up
Period, and such a Plan may only be established if no public announcement of the
establishment or existence thereof and no filing with the Securities and
Exchange Commission or other regulatory authority in respect thereof or
transactions thereunder or contemplated thereby, by the undersigned, the Company
or any other person, shall be required, and no such announcement or filing is
made voluntarily, by the undersigned, the Company or any other person, prior to
the expiration of the Lock-Up Period; or

(vii) the sale or disposal of shares of Common Stock pursuant to a Plan that
satisfies all of the requirements of Rule 10b5-1 and that is in effect as of the
date of the Purchase Agreement; provided if the undersigned is required to file
a report under Section 16(a) of the Exchange Act reporting a reduction in
beneficial ownership of shares of Common Stock during the Lock-Up Period, the
undersigned shall include a statement in such report to the effect that the
transfer was made pursuant to a Plan established to comply with Rule 10b5-1.

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock if such transfer would constitute a violation or breach of this
Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement. All authority herein conferred
or agreed to be conferred and any obligations of the undersigned shall be
binding upon the successors, assigns, heirs or personal representatives of the
undersigned.

The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if (i) the Company notifies the Purchasers that
it does not intend to proceed with the Investment, or (ii) the Purchase
Agreement (other than the provisions thereof which survive termination) is
terminated prior to payment for and delivery of the Common Stock to be sold
thereunder.

The undersigned understands that the Purchasers are entering into the Purchase
Agreement and proceeding with the Investment in reliance upon this Agreement.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Very truly yours,  

 